Exhibit 10.1
 
Execution Version





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 




 


 


 
HAMPSHIRE GROUP, LIMITED,
 
RG MERGER SUB, S.A,
 
RIO GARMENT S. DE R.L.,
 
THE EQUITYHOLDERS OF RIO GARMENT S. DE R.L.
 
LISTED ON SCHEDULE I HERETO
 
AND
 
THE EQUITYHOLDERS’ REPRESENTATIVE
 
__________________________
 
AGREEMENT AND PLAN OF MERGER
 
Dated as of June 13, 2011
 
__________________________
 


 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 


TABLE OF CONTENTS
 
Page
 
ARTICLE 1.
THE MERGER
2
     
Section 1.1.
The Merger
2
Section 1.2.
Deed Registration; Effective Time
2
Section 1.3.
Expedited Registration Article 350 Merger Procedure
2
     
ARTICLE 2.
THE SURVIVING CORPORATION
3
     
Section 2.1.
Effect of the Merger
3
Section 2.2.
Organizational Documents
3
Section 2.3.
Directors
3
Section 2.4.
Officers
3
     
ARTICLE 3.
EFFECT OF THE MERGER ON CAPITAL STOCK
3
     
Section 3.1.
Effect on Capital Stock
3
Section 3.2.
Gross Merger Consideration.
4
Section 3.3.
Closing Payments, Deposits and Holdbacks.
5
Section 3.4.
Net Merger Consideration; Initial Adjustment.
8
Section 3.5.
Net Merger Consideration; EBITDA Adjustment.
10
Section 3.6.
Dividends and Other Distributions
13
Section 3.7.
No Fractional Shares
13
Section 3.8.
Additional Actions
13
Section 3.9.
Withholding Rights
14
Section 3.10.
Exclusive Uses of Initial Adjustment Escrow Amount and EBITDA Adjustment
Withheld Amount
14
Section 3.11.
Calculation of Net Merger Consideration Etc
14
     
ARTICLE 4.
THE CLOSING
14
     
ARTICLE 5.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY  AND THE EQUITYHOLDERS
15
     
Section 5.1.
Organization
15
Section 5.2.
Authorization and Validity of Agreement
15
Section 5.3.
No Conflict or Violation
15
Section 5.4.
Corporate Documents; Files and Records
15
Section 5.5.
Consents and Approvals
16
Section 5.6.
Financial Statements
16
Section 5.7.
Capital Stock and Related Matters.
16
Section 5.8.
Absence of Certain Changes or Events
17
Section 5.9.
Tax Matters.
18
Section 5.10.
Absence of Undisclosed Liabilities
20
Section 5.11.
Owned Real Property
20

 
 
-i-

--------------------------------------------------------------------------------

 
 
Section 5.12.
Leased Real Property.
20
Section 5.13.
Environmental Matters.
21
Section 5.14.
Intellectual Property.
22
Section 5.15.
Compliance with Law.
23
Section 5.16.
Litigation
24
Section 5.17.
Contracts.
24
Section 5.18.
Customers; Suppliers.
25
Section 5.19.
Inventory.
26
Section 5.20.
Insurance
26
Section 5.21.
No Finder
26
Section 5.22.
Affiliate Transactions
27
Section 5.23.
Investment Representations.
27
Section 5.24.
Employee Benefits.
28
Section 5.25.
Labor Matters.
29
Section 5.26.
No Other Representations or Warranties
30
     
ARTICLE 6.
REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB
30
     
Section 6.1.
Organization
30
Section 6.2.
Authorization and Validity of Agreement
30
Section 6.3.
No Conflict or Violation
31
Section 6.4.
Consents and Approvals
31
Section 6.5.
Proceedings and Orders
31
Section 6.6.
Capitalization of Merger Sub
31
Section 6.7.
Capitalization of Parent; Parent Common Stock
31
Section 6.8.
Public Filings; Financial Statements
32
Section 6.9.
Compliance with Law
32
Section 6.10.
Litigation
32
Section 6.11.
Resources to Complete Transactions
32
Section 6.12.
Tax Matters.
32
Section 6.13.
No Finder
33
Section 6.14.
Indemnification Claims
33
Section 6.15.
No Other Representations or Warranties
33
     
ARTICLE 7.
COVENANTS OF THE COMPANY; COVENANTS OF THE EQUITYHOLDERS
33
     
Section 7.1.
Conduct of Business.
33
Section 7.2.
Other Transactions
37
Section 7.3.
Further Assurances
37
Section 7.4.
Access and Information
37
Section 7.5.
Factoring Agreement
37
     
ARTICLE 8.
COVENANTS OF PARENT AND MERGER SUB
37
     
Section 8.1.
Further Assurances
37

 
 
-ii-

--------------------------------------------------------------------------------

 
 
Section 8.2.
Maintenance of Books and Records
38
Section 8.3.
Company Employees
38
Section 8.4.
Insurance
38
     
ARTICLE 9.
ADDITIONAL COVENANTS OF THE PARTIES
38
     
Section 9.1.
Assistance in Consummation of the Merger
38
Section 9.2.
Public Statements
38
Section 9.3.
Reorganization
39
Section 9.4.
Equityholders’ Representative.
39
Section 9.5.
Third Party Consents; Governmental Approvals.
40
Section 9.6.
Commercially Reasonable Efforts
40
Section 9.7.
Legend
40
Section 9.8.
Tax Treatment
40
Section 9.9.
Company Financial Information
41
     
ARTICLE 10.
CONDITIONS PRECEDENT
41
     
Section 10.1.
Conditions to Obligations of the Company and the Equityholders
41
Section 10.2.
Conditions to Obligations of Parent and Merger Sub
42
     
ARTICLE 11.
INDEMNIFICATION
44
     
Section 11.1.
Survival
44
Section 11.2.
Indemnification by the Equityholders
44
Section 11.3.
Procedures for Indemnification.
45
Section 11.4.
Defense of Third-Party Claims.
46
Section 11.5.
Limitations.
47
Section 11.6.
Manner of Payment
47
Section 11.7.
Release from Holdback.
47
Section 11.8.
Exclusive Remedy
49
Section 11.9.
Exceptions to Joint and Several Liability
49
Section 11.10.
Certain Tax Matters
49
     
ARTICLE 12.
TERMINATION
49
     
Section 12.1.
Termination
49
Section 12.2.
Effect of Termination
50
     
ARTICLE 13.
MISCELLANEOUS
50
     
Section 13.1.
Successors and Assigns
50
Section 13.2.
Governing Law; Jurisdiction.
51
Section 13.3.
Expenses
51
Section 13.4.
Severability
52
Section 13.5.
Notices
52
Section 13.6.
Amendments; Waivers
53
Section 13.7.
Entire Agreement
53

 
 
-iii-

--------------------------------------------------------------------------------

 
 
Section 13.8.
Parties in Interest
54
Section 13.9.
Section and Paragraph Headings; Incorporation of Recitals
54
Section 13.10.
Interpretation.
54
Section 13.11.
Waiver of Conflicts Regarding Representation
54
Section 13.12.
Remedies
55
Section 13.13.
Counterparts
55

 
 
-iv-

--------------------------------------------------------------------------------

 
 
AGREEMENT AND PLAN OF MERGER (the “Agreement”), dated as of June 13, 2011, by
and among Hampshire Group, Limited, a Delaware corporation (“Parent”), RG Merger
Sub, S.A., a Honduran sociedad anonima and a wholly owned subsidiary of Parent
(“Merger Sub”), Rio Garment S. de R.L., a limited liability company organized
under the Laws of the Republic of Honduras (the “Company”), the equity holders
of the Company listed on Schedule I hereto (the “Equityholders”) and BGY II,
LLC, a Delaware limited liability company in its capacity as the Equityholders’
Representative.  Parent, Merger Sub, the Company and the Equityholders shall be
referred to herein from time to time collectively as the “Parties” and each a
“Party.” All defined terms used herein shall have the meaning set forth on
Exhibit A hereto.
 
W I T N E S S E T H:
 
WHEREAS, the Company, Parent and Merger Sub have agreed to enter into a business
combination transaction pursuant to which the Company will merge with and into
Merger Sub (the “Merger”), upon the terms and subject to the conditions set
forth in this Agreement and in accordance with the Laws of the Republic of
Honduras;
 
WHEREAS, the Board of Directors of Parent has (i) determined that the Merger and
other transactions contemplated hereby are advisable and are fair to and in the
best interests of Parent and its stockholders and (ii) approved this Agreement
and the transactions contemplated hereby, in each case, on the terms and subject
to the conditions hereof;
 
WHEREAS, the General Assembly of Partners of the Company has unanimously
approved and adopted this Agreement and the transactions contemplated hereby
(including, without limitation, the Merger);
 
WHEREAS, as of the date hereof, Parent has amended the Stockholder Rights Plan
to permit the acquisition of Parent Common Stock by the Equityholders (or the
Equityholders’ Representative, as appropriate) in connection with the Merger;
 
WHEREAS, for federal income tax purposes, it is intended that the Merger shall
qualify as a reorganization within the meaning of Section 368(a)(1) of the
Internal Revenue Code of 1986, as amended (the “Code”);
 
WHEREAS, subject to the terms and conditions of this Agreement, at Closing,
Parent and the Equityholders shall enter into a voting agreement substantially
in the form attached hereto as Exhibit B (the “Voting Agreement”), pursuant to
which each Equityholder agrees to (i) vote in favor of certain matters submitted
to the stockholders of Parent for approval and (ii) grant in favor of, and
deliver to, Parent an irrevocable proxy relating thereto;
 
WHEREAS, subject to the terms and conditions of this Agreement, at Closing,
Parent and the Equityholders shall enter into a stockholder rights agreement
substantially in the form attached hereto as Exhibit C (the “Stockholder Rights
Agreement”), pursuant to which the Equityholders shall be granted certain
rights, including, among others, registration rights, and be subject to certain
obligations, including, among others, limitations on additional acquisitions of
Parent Common Stock and transfer restrictions in respect of Parent Common Stock;
 
 
-1-

--------------------------------------------------------------------------------

 
 
WHEREAS, to induce Parent to enter into this Agreement and in consideration of
the receipt by certain of the Equityholders of amounts payable to them hereunder
in respect of the Net Merger Consideration, such Equityholders shall enter into
Non-Competition Agreements with Parent substantially in the form attached hereto
as Exhibit E; and
 
WHEREAS, the Company, the Equityholders, Parent and Merger Sub desire to make
certain representations, warranties, covenants and agreements in connection with
the Merger and the other transactions contemplated hereby and to prescribe
certain conditions to the consummation of the Merger and such other
transactions.
 
NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements contained herein, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, each intending to be legally bound, hereby agree as
follows:
 
ARTICLE 1.
 
THE MERGER
 
Section 1.1.  The Merger.  Upon the terms and subject to the conditions set
forth in this Agreement, and in accordance with the Laws of the Republic of
Honduras, at the Effective Time, the Company shall be merged with and into
Merger Sub and the separate existence of the Company shall thereupon
cease.  Merger Sub shall be the Surviving Corporation in the Merger (sometimes
hereinafter referred to as the “Surviving Corporation”).
 
Section 1.2.  Deed Registration; Effective Time.  Subject to the provisions of
this Agreement, as soon as practicable after the date hereof, the Parties shall
cause the filing of a deed of merger (a “Deed of Merger”) with the Commercial
Registry in San Pedro Sula, Cortes, of the Republic of Honduras, in such form as
is required by, and executed in accordance with, the relevant provisions of the
Laws of the Republic of Honduras, and the Merger shall become effective upon
registration in the Commercial Registry in San Pedro Sula, Cortés, of the Deed
of Merger pursuant to the Laws of the Republic of Honduras (such time at which
the Merger becomes effective, the “Effective Time”).
 
Section 1.3.  Expedited Registration Article 350 Merger Procedure.  The Parties
shall use commercially reasonable efforts to cause the Merger to be completed
pursuant to and in accordance with the expedited registration provisions of
Article 350 of Chapter XI of the Commercial Code (“Article 350”) under the Laws
of the Republic of Honduras to register the Merger with the Commercial Registry
in San Pedro Sula, Cortes, of the Republic of Honduras.  In furtherance of the
foregoing, Parent shall (i) establish, or cause to be established, an account
with funds sufficient to pay and satisfy all Indebtedness of the Company other
than Closing Indebtedness, the purpose of which account is to repay and satisfy
such Indebtedness and/or provide assurances to the creditors of the Company that
such Indebtedness will be paid, all as required under and in compliance with
Article 350, and in a manner that is reasonably satisfactory to Parent and the
Company and (ii) use commercially reasonable efforts to take or cause to be
taken such other action (including, without limitation, the execution, delivery,
filing and/or registration of applicable agreements, documents and instruments,
all of which shall be reasonably satisfactory to the Company and the
Equityholders’ Representative) in order for the Merger to be completed under
Article 350.
 
 
-2-

--------------------------------------------------------------------------------

 
 
ARTICLE 2.
 
THE SURVIVING CORPORATION
 
Section 2.1.  Effect of the Merger.  At the Effective Time, the effect of the
Merger shall be as provided in this Agreement, the Deed of Merger and the
applicable provisions of the Laws of the Republic of Honduras.  Without limiting
the generality of the foregoing, and subject thereto, at the Effective Time all
the property, rights, privileges, powers and franchises of the Company and
Merger Sub shall vest in the Surviving Corporation, and all debts, liabilities
and duties of the Company and Merger Sub shall become the debts, liabilities and
duties of the Surviving Corporation.
 
Section 2.2.  Organizational Documents.  At the Effective Time, the
Organizational Documents of Merger Sub, as in effect immediately prior to the
Effective Time shall be the Organizational Documents of the Surviving
Corporation until thereafter amended as provided therein or by Law.
 
Section 2.3.  Directors.  Subject to requirements of applicable Law, the
directors of Merger Sub immediately prior to the Effective Time shall, from and
after the Effective Time, be the directors of the Surviving Corporation until
their successors have been duly elected or appointed and qualified or until
their earlier death, resignation or removal in accordance with the
Organizational Documents.
 
Section 2.4.  Officers.  Effective as of the Effective Time, the officers of
Merger Sub shall be the initial executive officers of the Surviving Corporation,
who shall serve until their successors have been duly elected or appointed and
qualified or until their earlier death, resignation or removal in accordance
with the Organizational Documents of the Surviving Corporation.
 
ARTICLE 3.
 
EFFECT OF THE MERGER ON CAPITAL STOCK
 
Section 3.1.  Effect on Capital Stock.  At the Effective Time, as a result of
the Merger and without any further action on the part of the Company, Parent,
Merger Sub, any securityholder or any holder of any equity interests of Parent
or Merger Sub including the Equityholders:
 
(a)           Cancellation of Treasury Interests.  Any and all Company Partes
Social that are owned by any subsidiary of the Company or by the Company shall
automatically be cancelled and retired and shall cease to be outstanding, and no
Net Merger Consideration shall be delivered or deliverable in exchange therefor.
 
 
-3-

--------------------------------------------------------------------------------

 
 
(b)           Conversion of Company Partes Social.  Subject to Section 3.6, each
issued and outstanding Company Parte Social (other than Company Partes Social to
be cancelled and retired pursuant to Section 3.1(a)) shall be converted into the
right to receive, without interest and subject to the terms and conditions of
this Agreement, a portion of the Net Merger Consideration (as finally determined
and payable as set forth herein) payable pursuant to the Equityholders
Distribution of Proceeds Agreement.  At the Effective Time, each Company Parte
Social Deemed Outstanding immediately prior thereto shall no longer be
outstanding and shall automatically be cancelled and retired and shall cease to
be outstanding, and each Equityholder shall cease to have any rights with
respect thereto, except, upon delivery of its Transmittal Documents, the right
to receive, without interest and subject to the terms and conditions of this
Agreement, that portion of the Net Merger Consideration (as finally determined
and payable as set forth herein) payable pursuant to the Equityholders
Distribution of Proceeds Agreement.
 
(c)           Treatment of Convertible Securities.  At the Effective Time, none
of Parent, the Company or the Surviving Corporation shall have any further
liability or obligation in respect of any Convertible Securities.  The Company
shall take or cause to be taken all actions necessary to ensure that no holder
of Convertible Securities shall have any rights thereunder to acquire any equity
securities of, or to receive any payments from the Company, any subsidiary of
the Company or the Surviving Corporation.
 
Section 3.2.  Gross Merger Consideration.
 
(a)           Calculation of Gross Merger Consideration.  Subject to the
occurrence of the Effective Time and the terms and conditions of this Agreement,
and as a result of the Merger, the aggregate merger consideration to be paid by
Parent for all of the outstanding Equity Interests shall be the Gross Merger
Consideration, as finally determined, adjusted (if necessary) and as payable by
Parent as set forth herein.  Notwithstanding anything to the contrary contained
herein, in no event shall the Estimated Gross Merger Consideration, Initial
Adjusted Net Merger Consideration, Final Adjusted Net Merger Consideration or
Gross Merger Consideration exceed the Gross Merger Consideration Cap and in no
event shall Parent, Merger Sub and/or the Surviving Corporation be obligated to
pay any amount in excess of the Gross Merger Consideration Cap.
 
(b)           Estimated Closing Statement.  No later than three (3) Business
Days prior to the Closing, the Company shall deliver to Parent a statement (the
“Estimated Closing Statement”) including (i) an estimated consolidated balance
sheet of the Company and its subsidiaries, prepared in good faith, which fairly
estimates and presents the financial position of the Company and its
subsidiaries, (ii) a good faith calculation of the Estimated Gross Merger
Consideration, (iii) a good faith calculation of the estimated Closing Working
Capital (the “Estimated Working Capital”), (iv) a good faith calculation of the
estimated Closing Net Indebtedness (the “Estimated Net Indebtedness”) (v) a good
faith calculation of the estimated Company Expenses (the “Estimated Company
Expenses”) and (v) a good faith calculation of the Estimated Adjusted Net Merger
Consideration, in each case, as of the Adjustment Time, prepared in accordance
with GAAP consistently applied and based on the most recent Books and Records,
certified by the chief financial or similar officer of the Company.  The
Estimated Closing Statement and the determinations and calculations contained
therein shall be prepared in accordance with this Agreement, including
Section 3.2(c).  The Estimated Closing Statement shall also include the
Company’s allocation of the Aged Trade Payables Contribution Amount contemplated
by and referred to in Schedule 3.4(e).
 
 
-4-

--------------------------------------------------------------------------------

 
 
(c)           Accounting Procedures.  The Estimated Closing Statement, the
Closing Statement and the determinations and calculations contained therein
shall be prepared and calculated in accordance with GAAP, subject to the terms
and provisions of this Agreement, except that such statements, calculations and
determinations:  (i) shall not include any purchase accounting or other
adjustment arising out of the consummation of the transactions contemplated by
this Agreement; (ii) shall be based on facts and circumstances as they exist
prior to the Closing and shall exclude the effect of any act, decision or event
occurring on or after the Closing; and (iii) shall calculate any reserves,
accruals or other non-cash expense items on a pro rata (as opposed to monthly
accrual) basis to account for a Closing that occurs on any date other than the
last day of a calendar month.
 
Section 3.3.  Closing Payments, Deposits and Holdbacks.
 
(a)           Closing Payments.  Each Equityholder shall deliver the Transmittal
Documents to Parent and, subject to the provisions of this Section 3.3, Parent
shall promptly (and in any event within the time period required under Section
3.3(g)) deliver or cause to be delivered to the Equityholders’ Representatives
the Closing Payment Cash Consideration and the Closing Payment Stock
Consideration, in the manner set forth in Section 3.3(g).  In no event, except
as expressly provided in the Escrow Agreement with respect to the Escrow Amount,
shall any Equityholder be entitled to receive interest on any portion of the Net
Merger Consideration payable to the Equityholder under Section 3.3(g).
 
(b)           No Transfer.  No Company Partes Social outstanding immediately
prior to the Effective Time shall be transferable on the books of the Surviving
Corporation or the Company after the Effective Time and each shall be deemed for
all purposes to evidence only the right, upon delivery of the required
Transmittal Documents, to receive, without interest and subject to the terms and
conditions of this Agreement, that portion of the Net Merger Consideration (as
finally determined and payable as set forth herein) payable pursuant to the
Equityholders Distribution of Proceeds Agreement.
 
(c)           No Liability.  Notwithstanding anything to the contrary contained
in this Agreement and subject to applicable Law, if any Transmittal Documents
have not been received by Parent by the date on which such property would
otherwise escheat to or become the property of any Regulatory Authority, any
such property, to the extent permitted by Law, shall become the property of the
Surviving Corporation free and clear of all claims or interests of any Person
previously entitled thereto.
 
(d)           Escrow Deposit.  At the Closing, Parent shall deliver, or cause to
be delivered, to the Escrow Agent, the Aggregate Escrow Amount for deposit into
an escrow account (the “Escrow Account”) in accordance with the terms of an
escrow agreement in the form attached hereto as Exhibit D (the “Escrow
Agreement”).  The Aggregate Escrow Amount so deposited shall be applied by the
Escrow Agent in accordance with the terms hereof and of the Escrow Agreement.
 
 
-5-

--------------------------------------------------------------------------------

 
 
(e)           Holdback Shares.  At the Closing, Parent shall reserve for
issuance (and provide the Equityholders’ Representative with satisfactory
evidence of such reservation), subject to the terms hereof, the Aggregate
Holdback Shares, which Aggregate Holdback Shares shall be available for issuance
to the Equityholders as set forth in this Agreement.
 
(f)           Designated Cash Increase.  The Equityholders’ Representative shall
have the right, but not the obligation, to designate on behalf of the
Equityholders by written notice to Parent at least five (5) Business Days prior
to the Closing Date an amount not to exceed $1,000,000 (and in increments of
$100,000) (the “Designated Cash Increase”), which shall (as set forth in the
definition of Applicable Cash Amount) increase, dollar-for-dollar, the Closing
Payment Cash Consideration and decrease the Closing Payment Stock Consideration.
 
(g)           Manner of Payment to Equityholders; Closing Payment Cash
Consideration and Closing Payment Stock Consideration.  The Net Merger
Consideration payable to the Equityholders shall be payable in cash and in
Parent Common Stock as set forth herein, and shall be estimated as part of the
determination of the Estimated Gross Merger Consideration for purposes of the
Closing.  Accordingly, the Closing Payment Cash Consideration shall be payable
in cash at the Closing and the Closing Payment Stock Consideration shall be
payable in shares of Parent Common Stock at the Closing.  Any amounts payable
pursuant to this Agreement (other than the Closing Payment Cash Consideration)
to the Equityholders in cash shall be paid no later than the second (2nd)
Business Day after the date on which such payment obligation is triggered, by
wire transfer of immediately available funds in U.S. dollars to the account
designated in writing by the Equityholders’ Representative, and any amounts
payable pursuant to this Agreement to the Equityholders in Parent Common Stock
other than the Closing Payment Stock Consideration shall be paid no later than
the second (2nd) Business Day after the date on which such payment obligation is
triggered by issuance of fully paid non-assessable shares of Parent Common Stock
in accordance with the written issuance instructions of the Equityholders’
Representative.  Notwithstanding anything contained herein to the contrary, the
Closing Payment Cash Consideration and the Closing Payment Stock Consideration,
and any and all amounts payable to the Equityholders after the Closing in
respect of the Net Merger Consideration shall be paid to the Equityholders’
Representative for disbursement (in the case of cash) or transfer (in the case
of shares of Parent Common Stock) to the Equityholders pursuant to and in
accordance with the provisions of the Equityholders Distribution of Proceeds
Agreement.  Upon any payment of cash or Parent Common Stock by Parent to the
Equityholders’ Representative, neither Parent nor Merger Sub shall have any
further obligations with respect to any such payment.
 
(h)           Repayment of Closing Indebtedness; Payment of Company
Expenses.  At the Closing, Parent shall pay, or cause to be paid, the following
amounts (which shall not be treated as part of the Net Merger Consideration
payable to the Equityholders hereunder):
 
(i)           first, all outstanding Closing Indebtedness to the Unaffiliated
Debtholder pursuant to the pay-off letters and related documents delivered to
Parent pursuant to Section 10.2(j), which amount, when taken together with the
amounts payable under Section 3.3(h)(ii), shall not be in excess of the
Estimated Net Indebtedness;
 
 
-6-

--------------------------------------------------------------------------------

 
 
(ii)          second, all outstanding Closing Indebtedness to the applicable
Affiliated Debtholder pursuant to the pay-off letters and related documents
delivered to Parent pursuant to Section 10.2(j), which aggregate amount, when
taken together with the amounts payable under Section 3.3(h)(i), shall not be in
excess of the Estimated Net Indebtedness; and
 
(iii)         third, all of the Company Expenses to the applicable advisor(s) to
the Company and/or the Equityholders pursuant to invoices duly issued by such
advisors, which amount shall not be in excess of the Estimated Company Expenses;
 
provided, however, if, before the application of this clause, the Closing
Payment Cash Consideration would be negative, then the Equityholders shall cause
Indebtedness owed to one or more Affiliated Debtholders, as designated in
writing by the Equityholders’ Representative, to be repaid and satisfied in full
by allocating shares of Parent Common Stock otherwise payable as the Closing
Payment Stock Consideration to satisfy such Indebtedness to such Affiliated
Debtholder(s), provided that (A) the Closing Payment Stock Consideration shall
be reduced by an amount equal to the shares so allocated hereunder, (B) such
allocation shall not cause the Closing Payment Stock Consideration to be
negative, (C) each such Affiliated Debtholder receiving Parent Common Stock has
delivered a duly executed counterpart to the Stockholder Rights Agreement and
the Voting Agreement and (D) to the extent after the application of clauses (i)
and (ii) the Closing Payment Cash Consideration would be negative, in addition
and after giving effect to clauses (i) and (ii), the Applicable Cash Percentage
shall be adjusted so that the Closing Payment Cash Consideration would be
increased to an amount equal to, and not less than, zero (and the Closing
Payment Stock Consideration would be decreased by an amount corresponding to
such increase in Closing Payment Cash Consideration).  In no event shall the
amounts payable pursuant to this Section 3.3(h) be greater than the Gross Merger
Consideration; and
 
provided, further, the Equityholders shall have the right to allocate a portion
of the shares of Parent Common Stock (valued at the Reference Price) otherwise
payable as the Closing Payment Stock Consideration to satisfy Indebtedness due
and owing to the Affiliated Debtholder(s), provided that (A) the Closing Payment
Stock Consideration shall be reduced by an amount (the “Reallocation Amount”)
equal to (y) the shares of Parent Common Stock so allocated hereunder,
multiplied by (z) the Reference Price, (B) each such Affiliated Debtholder
receiving Parent Common Stock has delivered a duly executed counterpart to the
Stockholder Rights Agreement and the Voting Agreement, (C) the Closing Payment
Cash Consideration shall be increased by the Reallocation Amount, (D) such
allocation shall not have an adverse impact on the Parties’ treatment of the
Merger as a reorganization under Section 368(a)(1) of the Code for U.S. federal
income tax purposes, (E) such allocation shall have been unanimously approved in
writing by the Equityholders, (F) the pay-off letter(s) delivered pursuant to
Section 10.2(j) associated with the Indebtedness being repaid in part with
shares of Parent Common Stock shall reflect the Affiliated Debtholder’s
agreement to accept such shares of Parent Common Stock in connection with the
repayment of such Indebtedness in a manner reasonably satisfactory to the Parent
and (G) the Equityholders and the Equityholders’ Representative shall have
executed such other agreements, documents and instruments that are reasonably
requested by the Parent in connection with the foregoing.
 
 
-7-

--------------------------------------------------------------------------------

 
 
Section 3.4.  Net Merger Consideration; Initial Adjustment.
 
(a)           Closing Statement.  As soon as reasonably practicable, but no
later than forty-five (45) days after the Closing Date, Parent shall prepare and
deliver to the Equityholders’ Representative a statement (the “Closing
Statement”) including (i) a consolidated balance sheet of the Company and its
subsidiaries, and (ii) a good faith calculation of the Initial Adjusted Net
Merger Consideration, which shall include (A) a good faith calculation of the
actual Closing Working Capital, (B) a good faith calculation of the actual
Closing Net Indebtedness and (C) a good faith calculation of the actual Company
Expenses, in each case as of the Adjustment Time, prepared in accordance with
GAAP consistently applied.  The Closing Statement and the determinations and
calculations contained therein shall be prepared in accordance with this
Agreement, including Section 3.2(c).
 
(b)           Initial Adjustment Dispute.  If the Equityholders’ Representative
in good faith disputes or objects to the calculation of the Initial Adjusted Net
Merger Consideration set forth in the Closing Statement, the Equityholders’
Representative shall deliver, prior to the date that is forty-five (45) days
after the date of delivery by Parent of the Closing Statement (the “Initial
Adjustment Expiration Date”), written notice to Parent of such dispute, setting
forth in reasonable detail the basis for such dispute (such notice, an “Initial
Adjustment Objection Notice”).  During such forty-five (45) day period and any
subsequent time period in which the Closing Statement is being disputed as
herein provided, Parent shall provide the Equityholders’ Representative and its
representatives with reasonable access, upon reasonable advance written notice
to Parent, to the books and records of Parent during normal business hours, the
Company and the subsidiaries of the Company relating to the calculations
underlying the Closing Statement, the personnel of Parent, the Company and the
subsidiaries of the Company and, if applicable, the outside accountants of
Parent, the Company and subsidiaries of the Company, in each case who were
involved in the preparation of the Closing Statement.  Any amount, determination
or calculation contained in the Closing Statement and not disputed prior to the
Expiration Date delivered Initial Adjustment Objection Notice shall be final,
conclusive and binding on the Parties.  If the Equityholders’ Representative
does not deliver an Initial Adjustment Objection Notice prior to the Expiration
Date with respect to the Closing Statement prior to the Initial Adjustment
Expiration Date, the Closing Statement will be final, conclusive and binding on
the Parties.  If an Initial Adjustment Objection Notice is delivered prior to
the Expiration Date by the Equityholders’ Representative prior to the Initial
Adjustment Expiration Date, Parent and the Equityholders’ Representative shall
negotiate in good faith to resolve each dispute raised therein (each, an
“Initial Adjustment Objection”).  If Parent and the Equityholders’
Representative, notwithstanding such good faith efforts, fail to resolve any
Initial Adjustment Objection prior to the date that is fifteen (15) days after
the date of delivery of such Initial Adjustment Objection Notice (the “Remaining
Initial Adjustment Objections”), the Equityholders’ Representative, on the one
hand, and Parent, on the other hand, shall have the right to submit the
determination of such matters to the Accounting Expert, whose decision shall be
binding on the Parties.  Any further submissions to the Accounting Expert must
be written and delivered to each Party to the dispute.  The Accounting Expert
shall consider only the Remaining Initial Adjustment Objections.  In deciding
any dispute pursuant to this Section 3.4(b), the Accounting Expert (A) shall be
bound by the provisions of this Section 3.4(b) and (B) may not assign a value to
any item greater than the greatest value for such item claimed by either Parent
or the Equityholders’ Representative or less than the smallest value for such
item claimed by either Parent or the Equityholders’ Representative.  The
Equityholders’ Representative and Parent shall use their reasonable best efforts
to cause the Accounting Expert to resolve all disputes as soon as
practicable.  Further, the Accounting Expert’s determination shall be based on
the presentations by Parent and the Equityholders’ Representative that are in
accordance with the terms and procedures set forth in this Agreement and, if
determined necessary by the Accounting Expert, on the Accounting Expert’s
independent review.  The resolution of the dispute by the Accounting Expert’s
determination shall be made prior to the date that is forty-five (45) days after
the date of its engagement, shall be set forth in a written statement delivered
to Parent and the Equityholders’ Representative and shall be final, binding, and
non-appealable.  The costs and expenses of the Accounting Expert shall be
allocated between Parent, on the one hand, and the Equityholders’
Representative, on the other hand, based upon the percentage which the portion
of the contested amount not awarded to each Party bears to the amount actually
contested by such Party.  Parent and the Equityholders’ Representative shall
enter into an engagement letter with the Accounting Expert promptly after such
Accounting Expert’s retention pursuant to this Section 3.4(b), which shall
include customary indemnification and other provisions.
 
 
-8-

--------------------------------------------------------------------------------

 
 
(c)           Initial Adjustment Payments.
 
(i)           If the Initial Adjusted Net Merger Consideration as finally
determined pursuant to Section 3.4(b) (the “Final Adjusted Net Merger
Consideration”) exceeds the Estimated Adjusted Net Merger Consideration (the
amount of such excess, the “Merger Consideration Excess Amount”), then:
 
(1)           Parent shall, or shall cause the Surviving Corporation to, pay in
cash to the Equityholders’ Representative (for disbursement to the Equityholders
in accordance with the Equityholders Distribution of Proceeds Agreement) the
Merger Consideration Excess Amount in the manner set forth in Section 3.3(g);
and
 
(2)           Parent and the Equityholders’ Representative shall deliver joint
written instructions to the Escrow Agent instructing the Escrow Agent to
disburse to or as directed by the  Equityholders’ Representative (for
disbursement to the Equityholders in accordance with the Equityholders
Distribution of Proceeds Agreement) the Initial Adjustment Escrow Amount.
 
(ii)           If the Estimated Adjusted Net Merger Consideration equals or
exceeds the Final Adjusted Net Merger Consideration (the amount of such excess,
the “Merger Consideration Deficiency Amount”), then:
 
(1)           If the Merger Consideration Deficiency Amount equals or exceeds
the Initial Adjustment Escrow Amount (the amount of any such excess, the “Merger
Consideration Deficiency Payment Amount”), (y) Parent and the Equityholders’
Representative shall deliver joint written instructions to the Escrow Agent
instructing the Escrow Agent to disburse to Parent the Initial Adjustment Escrow
Amount, and (z) the Equityholders, jointly and severally, shall pay by wire
transfer of immediately available funds to an account designated by Parent, a
cash amount in U.S. dollars equal to the Merger Consideration Deficiency Payment
Amount, if any.
 
 
-9-

--------------------------------------------------------------------------------

 
 
(2)           If the Merger Consideration Deficiency Amount is less than the
Initial Adjustment Escrow Amount, Parent and the Equityholders’ Representative
shall deliver joint written instructions to the Escrow Agent instructing the
Escrow Agent to (i) disburse to the Equityholders’ Representative (for
disbursement to the Equityholders in accordance with the Equityholders
Distribution of Proceeds Agreement) from the Initial Adjustment Escrow Amount an
aggregate amount equal to the amount by which the Initial Adjustment Escrow
Amount exceeds the Merger Deficiency Amount and (ii) disburse to Parent from the
Initial Adjustment Escrow Amount, an amount equal to the Merger Consideration
Deficiency Amount.
 
(d)           Adjustment to Closing Payment Cash Consideration.  Any payments
from Parent or the Surviving Corporation under Section 3.4(c) shall be
considered an upward  adjustment to the Closing Payment Cash Consideration and
the Net Merger Consideration payable to the Equityholders hereunder.
 
(e)           Aged Trade Payables Contribution Amount.  At the Closing, Parent
shall contribute, or cause to be contributed, to the Company an amount equal to
$2,000,000, and cause the Company or Surviving Corporation to use the proceeds
thereof, on or as soon as possible after the Closing, to repay those certain
aged trade payables to the vendors identified on Schedule 3.4.(e) (the “Aged
Trade Payables”).
 
Section 3.5.  Net Merger Consideration; EBITDA Adjustment.
 
(a)           Calculation of 2011 Adjusted EBITDA.  No later than the earlier of
(i) March 31, 2012 and (ii) the date on which Parent’s independent auditor
issues its opinion in respect of Parent’s audited consolidated financial
statements for the year ending December 31, 2011, Parent shall prepare and
deliver to the Equityholders’ Representative a statement setting forth a
calculation of the 2011 Adjusted EBITDA and the Aggregate Value (the “Adjusted
EBITDA Statement”).
 
 
-10-

--------------------------------------------------------------------------------

 
 
(b)           Adjusted EBITDA Dispute.  If the Equityholders’ Representative in
good faith disputes or objects to the calculation of the Aggregate Value set
forth in the Adjusted EBITDA Statement, the Equityholders’ Representative shall
deliver, prior to the date that is forty-five (45) days after the date of
delivery by Parent of the Adjusted EBITDA Statement (the “EBITDA Adjustment
Expiration Date”), written notice to Parent of such dispute, setting forth in
reasonable detail the basis for such dispute (such notice, an “EBITDA Adjustment
Objection Notice”).  During such forty-five (45) day period and any subsequent
time period in which the Adjusted EBITDA Statement is being disputed as herein
provided, Parent shall provide the Equityholders’ Representative and its
representatives with reasonable access, upon reasonable advance written notice
to Parent, to the books and records of Parent during normal business hours, the
Company and the subsidiaries of the Company relating to the calculations
underlying the Adjusted EBITDA Statement, the personnel of Parent, the Company
and the subsidiaries of the Company and, if applicable, the outside accountants
of Parent, the Company and the subsidiaries of the Company, in each case who
were involved in the preparation of the Adjusted EBITDA  Statement.  Any amount,
determination or calculation contained in the Adjusted EBITDA Statement and not
disputed by delivery of an EBITDA Adjustment Objection Notice prior to the
Expiration Date shall be final, conclusive and binding on the Parties.  If the
Equityholders’ Representative does not deliver an EBITDA Adjustment Objection
Notice prior to the Expiration Date with respect to the Adjusted EBITDA
Statement prior to the EBITDA Adjustment Expiration Date, the Adjusted EBITDA
Statement will be final, conclusive and binding on the Parties.  If an EBITDA
Adjustment Objection Notice is delivered prior to the Expiration Date by the
Equityholders’ Representative prior to the EBITDA Adjustment Expiration Date,
Parent and the Equityholders’ Representative shall negotiate in good faith to
resolve each dispute raised therein (each, an “EBITDA Adjustment
Objection”).  If Parent and the Equityholders’ Representative, notwithstanding
such good faith efforts, fail to resolve any EBITDA Adjustment Objections prior
to the date that is fifteen (15) days after the date of delivery of such EBITDA
Adjustment Objection Notice (the “Remaining EBITDA Adjustment Objections”), the
Equityholders’ Representative, on the one hand, and Parent, on the other hand,
shall have the right to submit the determination of such matters to the
Accounting Expert, whose decision shall be binding on the Parties.  Any further
submissions to the Accounting Expert must be written and delivered to each Party
to the dispute.  The Accounting Expert shall consider only the Remaining EBITDA
Adjustment Objections.  In deciding any dispute pursuant to this Section 3.5(b),
the Accounting Expert (A) shall be bound by the provisions of this
Section 3.5(b) and (B) may not assign a value to any item greater than the
greatest value for such item claimed by either Parent or the Equityholders’
Representative or less than the smallest value for such item claimed by either
Parent or the Equityholders’ Representative.  The Equityholders’ Representative
and Parent shall use their reasonable best efforts to cause the Accounting
Expert to resolve all disputes as soon as practicable.  Further, the Accounting
Expert’s determination shall be based on the presentations by Parent and the
Equityholders’ Representative that are in accordance with the terms and
procedures set forth in this Agreement and, if determined necessary by the
Accounting Expert, on the Accounting Expert’s independent review.  The
resolution of the dispute by the Accounting Expert’s determination shall be made
prior to the date that is forty-five (45) days after the date of its engagement,
shall be set forth in a written statement delivered to Parent and the
Equityholders’ Representative and shall be final, binding, and
non-appealable.  The costs and expenses of the Accounting Expert shall be
allocated between Parent, on the one hand, and the Equityholders, on the other
hand, based upon the percentage which the portion of the contested amount not
awarded to each Party bears to the amount actually contested by such
Party.  Parent and the Equityholders’ Representative shall enter into an
engagement letter with the Accounting Expert promptly after such Account
Expert’s retention pursuant to this Section 3.5(b), which shall include
customary indemnification and other provisions.
 
(c)           EBITDA Adjustment Payments.
 
(i)           If the Aggregate Value as finally determined pursuant to
Section 3.4(b) (the “Final Aggregate Value”) exceeds the Projected Value (the
amount of such excess, the “Aggregate Value Excess Amount”), then:
 
 
-11-

--------------------------------------------------------------------------------

 
 
(1)           Parent shall, or shall cause the Surviving Corporation to, pay to
each to the Equityholders’ Representative (for disbursement to the Equityholders
in accordance with the Equityholders Distribution of Proceeds Agreement) the
Aggregate Value Excess Amount less any amounts owed and not then paid by the
Equityholders pursuant to Section 3.4(c)(ii)(1)(z), in accordance with
Section 3.3(g), which Aggregate Value Excess Amount shall be paid in cash and in
the appropriate number of shares of Parent Common Stock valued at the Reference
Price consistent with the allocation of the EBITDA Adjustment Withheld Amount
between cash and shares of Parent Common Stock;
 
(2)           Parent and the Equityholders’ Representative shall deliver joint
written instructions to the Escrow Agent instructing the Escrow Agent to
disburse to the Equityholders’ Representative (for disbursement to the
Equityholders in accordance with the Equityholders Distribution of Proceeds
Agreement) the EBITDA Adjustment Escrow Amount; and
 
(3)           Parent shall issue the EBITDA Adjustment Holdback Shares to the
Equityholders in accordance with the written instructions from the
Equityholders’ Representative issued pursuant to the Equityholders Distribution
of Proceeds Agreement.
 
(ii)           If the Projected Value exceeds the Final Aggregate Value (the
amount of such excess, the “Aggregate Value Deficiency Amount”), then:
 
(1)           If the Aggregate Value Deficiency Amount equals or exceeds the
EBITDA Adjustment Withheld Amount, (x) Parent and the Equityholders’
Representative shall deliver joint written instructions to the Escrow Agent
instructing the Escrow Agent to disburse to Parent the EBITDA Adjustment Escrow
Amount and (y) the EBITDA Adjustment Holdback Shares shall be reduced to zero
(and, for all purposes of this Agreement, the Aggregate Holdback Shares shall
not include any amounts in respect of the EBITDA Holdback Shares) and no EBITDA
Adjustment Holdback Shares shall be required to be issued or reserved for
issuance hereunder, and notwithstanding anything contained herein to the
contrary, but subject to the rights of the Parent and the Indemnitees under
Article 11, the Equityholders shall have no further duty, obligation or
liability for the Aggregate Deficiency Amount.
 
(2)           If the Aggregate Value Deficiency Amount is less than the EBITDA
Adjustment Withheld Amount, (w) Parent and the Equityholders’ Representative
shall deliver joint written instructions to the Escrow Agent instructing the
Escrow Agent to (i) disburse to the Equityholders’ Representative (for
disbursement to the Equityholders in accordance with the Equityholders
Distribution of Proceeds Agreement) an aggregate amount equal to the product of
the Equityholders Allocable Percentage and EBITDA Adjustment Escrow Amount and
(ii) disburse to Parent an amount equal to the product of Parent Allocable
Percentage and EBITDA Adjustment Escrow Amount, (y) Parent shall issue to the
Equityholders the aggregate number of the EBITDA Adjustment Holdback Shares
equal to the product of the Equityholders Allocable Percentage and the EBITDA
Adjustment Holdback Shares in accordance with written instructions from the
Equityholders’ Representative issued pursuant to the Equityholders Distribution
of Proceeds Agreement (and in accordance with Section 3.7 rounded down to the
nearest whole share) and (z) the remaining EBITDA Adjustment Holdback Shares not
issued to the Equityholders’ Representative under the immediately preceding
clause (y) shall be reduced to zero (and, for all purposes of this Agreement,
the Aggregate Holdback Shares shall no longer include any amounts in respect of
the EBITDA Holdback Shares) and no additional EBITDA Adjustment Holdback Shares
shall be required to be issued or reserved for issuance hereunder; provided
that, notwithstanding the foregoing, in the case of an Aggregate Value
Deficiency Amount that is less than the EBITDA Adjustment Withheld Amount, (I)
the Equityholders shall have the right, upon five (5) Business Days’ prior
written notice by the Equityholders’ Representative to Parent, to increase the
amount of the EBITDA Adjustment Escrow Amount disbursed in cash to Parent
pursuant to (w)(ii) above with a corresponding increase to the number of the
EBITDA Adjustment Holdback Shares being issued pursuant to (y) above, and (II)
in the event that the Equityholders’ Representative exercises such right under
clause (I), then the Parties shall take such further action as may be reasonably
requested by any Party to memorialize the manner in which the Aggregate Value
Deficiency Amount was satisfied hereunder.
 
 
-12-

--------------------------------------------------------------------------------

 
 
(d)           O’Quinn Assets.  Immediately prior to Closing, the Company will
assign the O’Quinn Assets to the Equityholders’ Representative or assignee
thereof, and the Equityholders’ Representative or such assignee will assume any
and all liabilities relating thereto pursuant to an assignment and assumption
agreement.
 
Section 3.6.  Dividends and Other Distributions.  If a dividend or other
distribution is paid by Parent to its stockholders in respect of Parent Common
Stock, the record date for which is on or after the Effective Time, then, if and
to the extent any shares of Parent Common Stock are issued to the Equityholders’
Representative pursuant to this Agreement following the Effective Date, Parent
shall pay to the Equityholders’ Representative (for disbursement to the
Equityholders pursuant to and in accordance with the provisions of the
Equityholders Distribution of Proceeds Agreement) an amount in cash equal to the
amount of such dividend or distribution as would have been payable in respect of
such Parent Common Stock, as if such Parent Common Stock had been issued and
held by the Equityholders as of the Effective Time, which amount shall be
treated as an increase to the Net Merger Consideration. If Parent splits,
subdivides, consolidates, combines or otherwise reclassifies the Parent Common
Stock, then any number of amount contained herein which is based upon the price
of Parent Common Stock or the number of shares of Parent Common Stock will be
equitably and appropriately adjusted to reflect such split, combination or
change.
 
Section 3.7.  No Fractional Shares.  No fractional shares of Parent Common Stock
will be issued and any holder of Company Partes Social entitled to receive a
fractional share of Parent Common Stock but for this Section 3.7 shall be
entitled to receive a cash payment, without interest, rounded down to the
nearest cent, in an amount equal to such fractional share, multiplied by the
Reference Price.
 
Section 3.8.  Additional Actions.  If at any time after the Effective Date, the
Surviving Corporation shall consider or be advised that any deeds, bills of
sale, assignments, assurances or any other actions or things are necessary or
desirable to vest, perfect or confirm of record or otherwise in the Surviving
Corporation its right, title or interest in, to or under any of the rights,
properties or assets of Merger Sub or the Company or otherwise to carry out this
Agreement, the officers and directors of the Surviving Corporation shall be
authorized to execute and deliver, in the name and on behalf of Merger Sub or
the Company, all such deeds, bills of sale, assignments and assurances and to
take and do, in the name and on behalf of Merger Sub or the Company, all such
other actions and things as may be necessary or desirable to vest, perfect or
confirm any and all right, title and interest in, to and under such rights,
properties or assets in the Surviving Corporation or otherwise to carry out this
Agreement.
 
 
-13-

--------------------------------------------------------------------------------

 
 
Section 3.9.  Withholding Rights.  Each of the Surviving Corporation, Parent and
Escrow Agent shall be entitled to deduct and withhold from the consideration
otherwise payable pursuant to this Agreement to any Person, such amounts as it
is required to deduct and withhold with respect to the making of such payment
under the Code and the rules and regulations promulgated thereunder, or any
provision of U.S. state or local or non-U.S. tax law.  Parent shall provide
written notice of any such withholding to the applicable Equityholder
accompanied by an explanation, in reasonable detail, for the deduction or amount
being withheld.  To the extent that amounts are so withheld and timely paid over
to the appropriate Regulatory Authority, such withheld amounts shall be treated
for all purposes of this Agreement as having been paid to such Person.
 
Section 3.10.  Exclusive Uses of Initial Adjustment Escrow Amount and EBITDA
Adjustment Withheld Amount.  Notwithstanding anything contained herein or in any
other Transaction Document to the contrary, (i) the Initial Adjustment Escrow
Amount shall be used solely and exclusively for the purpose of satisfying any
Merger Consideration Deficiency Amount pursuant to Section 3.4 and for no other
purpose (including, without limitation, claims made under Section 11.2), and
(ii) the EBITDA Adjustment Escrow Amount and the EBITDA Adjustment Holdback
Shares shall be used solely and exclusively for the purpose of satisfying any
Aggregate Value Deficiency Amount pursuant to Section 3.5 and for no other
purpose (including, without limitation, claims made under Section 11.2).
 
Section 3.11.  Calculation of Net Merger Consideration Etc.  For solely
illustrative purposes, Schedule 3.11 sets forth an example of the manner in
which the Net Merger Consideration, Closing Payment Cash Consideration, Closing
Payment Stock Consideration and related components thereof, as well as
post-Closing adjustments thereto, are to be calculated under this Article 3.  In
the event that Schedule 3.11 is not attached to this Agreement as of the date on
which it is signed, the Parties covenant and agree to mutually agree upon such
Schedule 3.11 within ten (10) days thereafter.
 
ARTICLE 4.
 
THE CLOSING
 
The closing of the transactions contemplated by this Agreement (the “Closing”)
shall take place (i) at the offices of Willkie Farr & Gallagher, 787 Seventh
Avenue, New York, New York 10019, at 9:00 A.M. local time on the day which is
the third Business Day after the day on which the last of the conditions set
forth in Article 10 are fulfilled or waived or (ii) at such other time and place
as Parent and the Company shall agree in writing (the “Closing Date”).  For the
avoidance of doubt, it is understood and agreed that (subject to the
satisfaction of the conditions set forth in Article 10) the Closing shall be
deemed to have occurred on the Effective Time, and that the Net Merger
Consideration shall be due and payable upon the Effective Time as contemplated
by Section 3.3(g).
 
 
-14-

--------------------------------------------------------------------------------

 
 
ARTICLE 5.
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
AND THE EQUITYHOLDERS
 
The Company and each of the Equityholders, jointly and severally, hereby
represent and warrant to Parent as follows (other than Section 5.23 wherein each
Equityholder represents and warrants to Parent severally and not jointly):
 
Section 5.1.  Organization.  The Company is a limited liability company duly
organized, validly existing and in good standing under the Laws of the Republic
of Honduras.  The Company has full power and authority to conduct all of the
business and activities conducted by it, and to own or lease all of the assets
owned or leased by it.  The Company is duly licensed or qualified to do business
and is in good standing in all jurisdictions in which the nature of the business
and activities conducted by it, and/or the character of the assets owned or
leased by it, makes such qualification or license necessary and where the
failure to be so qualified would not reasonably be expected to have a Company
Material Adverse Effect.
 
Section 5.2.  Authorization and Validity of Agreement.  The Company has all
requisite power and authority to enter into the Transaction Documents and to
carry out its obligations thereunder.  The execution and delivery of the
Transaction Documents and the performance of the Company’s obligations
thereunder have been duly authorized by all necessary action by the Company and
the Equityholders, and no other proceedings on the part of the Company or the
Equityholders are necessary to authorize such execution, delivery and
performance.  This Agreement has been duly executed by the Company and
constitutes a valid and binding obligation, enforceable against the Company in
accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency, moratorium or similar laws of general application relating to or
affecting creditors’ rights generally and except for the limitations imposed by
general principles of equity.
 
Section 5.3.  No Conflict or Violation.  Except as set forth on Schedule 5.3,
the execution, delivery and performance by the Company of the Transaction
Documents do not, and the consummation by the Company of the Merger and the
other transactions contemplated thereby will not, (i) violate or conflict with
any provision of the Company Organizational Documents, (ii) violate any
provision of law, or any order, judgment or decree of any court or other
Regulatory Authority, (iii) violate or result in a breach of or constitute (with
due notice or lapse of time or both) a default under any material contract,
(iv) result in the creation or imposition of any Lien upon any of the assets,
properties or rights of the Company or any of its subsidiaries, or (v) result in
the cancellation, modification, revocation or suspension of any of the Company’s
Permits.
 
 
-15-

--------------------------------------------------------------------------------

 
 
Section 5.4.  Corporate Documents; Files and Records.  The Company has made
available to Parent complete and correct copies of the Company Organizational
Documents.
 
Section 5.5.  Consents and Approvals.  Except as set forth on Schedule 5.5
hereto, no consent, waiver, authorization or approval of any Regulatory
Authority, domestic or foreign, or of any other Person, and no notice or
declaration to or filing or registration with any such Regulatory Authority, is
required in connection with the execution and delivery of the Transaction
Documents by the Company or the performance by the Company of its obligations
thereunder.
 
Section 5.6.  Financial Statements.  Attached hereto as Schedule 5.6 are correct
and complete copies of the Financial Statements.  Except as set forth on
Schedule 5.6, the Financial Statements have been prepared from, and are
consistent with, the Books and Records, and present fairly, in all material
respects, the consolidated financial position, results of operations and cash
flows of the Company as at the dates and for the periods indicated and were
(except as therein provided or disclosed on Schedule 5.6) prepared in accordance
with generally accepted accounting principles as applied in Honduras applied
consistently with prior periods.
 
Section 5.7.  Capital Stock and Related Matters.
 
(a)           As of the date hereof, the authorized capital of the Company
consists of  Company Partes Social, of which three are issued and
outstanding.  Schedule 5.7 sets forth the names of the beneficial and record
owners of each Company Parte Social (which consist solely of the Equityholders)
and their relative ownership percentage.  All outstanding securities of the
Company and each of its subsidiaries, including, without limitation, the Company
Partes Social (i) have been duly authorized and validly issued and are fully
paid and nonassessable and (ii) were issued in compliance with all applicable
corporate Laws.
 
(b)           Except as set forth above or on Schedule 5.7, (i) no Company
Partes Social or other Equity Interests of the Company are outstanding, (ii) the
Company is not subject to any obligation (contingent or otherwise) to repurchase
or otherwise acquire or retire, or to register, any shares of capital stock or
other Equity Interests and (iii) the Company has no obligation to make any
dividend or distribution of any kind with respect to any Equity
Interest.  Without limiting the generality of the foregoing, (x) the Warrant has
been exercised in full and is no longer outstanding and the Warrant Holder
currently has no rights thereunder and (y) New Stream holds no Equity Interests,
has no right to any Equity Interest and has no Lien upon any Equity Interest.
 
(c)           The Company does not have outstanding any bonds, debentures, notes
or other obligations the holders of which have the right to vote (or that are
convertible into or exercisable for securities having the right to vote) with
the partners of the Company on any matter.
 
(d)           There are no outstanding or authorized stock appreciation rights,
phantom stock rights, stock-based performance units, profit participation or
similar rights affecting the Equity Interests.  None of the Equityholders is
party to any voting trusts, proxies or other shareholder or similar agreements
or understandings with respect to the voting, repurchase or transfer of the
Equity Interests.
 
 
-16-

--------------------------------------------------------------------------------

 
 
(e)           The Company does not directly or indirectly own, or have the right
to acquire, any equity or similar interest in, or any interest convertible into,
exchangeable or exercisable for, at any time, any equity or similar interest in
any Person.  All outstanding equity securities of each subsidiary of the Company
have been duly authorized and validly issued, and are free and clear of any
preemptive rights, restrictions on transfer or Liens.
 
(f)           Schedule 5.7(f) sets forth a true and complete list of all
Indebtedness of the Company, as of the date hereof, including an estimate of the
amount required to repay or discharge the Indebtedness in full at
Closing.  Without limiting the generality of the foregoing, there is no
Indebtedness owed to New Stream.
 
Section 5.8.  Absence of Certain Changes or Events.  Since the date of the Last
Balance Sheet and except as set forth on Schedule 5.8, there has not been any
transaction or occurrence in which the Company, any of its subsidiaries or any
of the Company’s Affiliates, has:
 
(a)           not operated the Company in the ordinary course consistent with
past practice;
 
(b)           suffered any material adverse change with respect to the
operations, properties, assets, condition (financial or other) or prospects of
the Company or any of its subsidiaries;
 
(c)           suffered any material adverse change in its relations with
customers, its suppliers, employees or agents;
 
(d)           declared, set aside, made or paid any dividend or other
distribution, or otherwise purchased or redeemed, directly or indirectly, any
Equity Interests;
 
(e)           issued or sold any Equity Interests or issued, sold, granted or
entered into any subscriptions, options, warrants, conversion or other rights,
agreements, commitments, arrangements or understandings of any kind,
contingently or otherwise, to purchase or otherwise acquire any such Equity
Interests;
 
(f)            incurred any indebtedness for borrowed money, issued or sold any
debt securities or prepaid any debt except for borrowings and repayments in the
ordinary course of business and Indebtedness incurred to the Debtholders, as set
forth on Schedule 5.7(f);
 
(g)           amended any of its organizational documents;
 
(h)           permitted, allowed, or suffered a material loss, damage,
destruction or other casualty to the properties or assets of the Company or any
of its subsidiaries (whether or not insurance awards have been received or
guaranteed);
 
(i)            permitted, allowed or suffered any of its properties or assets
(real, personal or mixed, tangible or intangible) to be subjected to any Lien
which remains in existence on the date hereof;
 
 
-17-

--------------------------------------------------------------------------------

 
 
(j)           liquidated or written down or written up the value of any material
Inventory other than in the regular and ordinary course of business;
 
(k)          made any change in any method of accounting or accounting
principle, practice, or policy from those principles, practices and policies
used in preparing the Financial Statements as of and for the Last Balance Sheet;
 
(l)           entered into or terminated (or caused to be terminated or expired
or lapsed) a Material Contract;
 
(m)         sold, transferred, exclusively licensed or otherwise disposed of
assets other than in the ordinary course of business consistent with past
practice;
 
(n)          disclosed any of its material trade secrets; or
 
(o)          agreed, whether in writing or otherwise, to take any of the actions
set forth in this Section 5.8.
 
Section 5.9.  Tax Matters.
 
(a)       (i) The Company has filed when due all Tax Returns required by
applicable law to be filed with respect to the Company; (ii) all such Tax
Returns were true, correct and complete in all material respects as of the time
of such filing; (iii) all Taxes owed by the Company, if required to have been
paid, have been paid (except for Taxes which are being contested in good faith);
and (iv) as of the date of the latest financial statements of the Company, any
liability of the Company for accrued Taxes not yet due and payable, or which are
being contested in good faith, has been provided for on the financial statements
of the Company in accordance with GAAP;
 
(b)           there is no action, suit, proceeding, investigation or audit now
pending with respect to the Company in respect of any Tax, nor has any claim for
additional Tax been asserted in writing by any taxing authority;
 
(c)           since January 1, 2006, no claim has been made in writing by any
taxing authority in a jurisdiction where the Company has not filed a Tax Return
that it is or may be subject to Tax by such jurisdiction;
 
(d)       (i) there is no outstanding request for any extension of time for the
Company to pay any Taxes or file any Tax Returns, other than any such request
made in the ordinary course of business; (ii) there has been no waiver or
extension of any applicable statute of limitations for the assessment or
collection of any Taxes of the Company that is currently in force; and (iii) the
Company is not a party to or bound by any agreement (other than any customary
commercial contract not primarily related to Taxes) providing for the payment of
Taxes, payment for Tax losses, entitlements to refunds or similar Tax matters;
 
(e)           the Company has withheld and paid all Taxes required to be
withheld in connection with any amounts paid or owing to any employee, creditor,
independent contractor or other third party;
 
 
-18-

--------------------------------------------------------------------------------

 
 
(f)           within the last two years, the Company has not distributed stock
of another Person, or has had its stock distributed by another Person, in a
transaction that was purported or intended to be governed in whole or in part by
Section 355 or Section 361 of the Code;
 
(g)           there is no Lien as of the Effective Time, other than a Permitted
Encumbrance, on any of the assets or properties of the Company that arose in
connection with any failure or alleged failure to pay any Tax;
 
(h)           the Company has no liability as of the Effective Time for the
Taxes of any Person (other than any of the Company and its Subsidiaries) under
Treasury Regulations § 1.1502-6 (or any similar provision of U.S. state or local
or non-U.S. law), as a transferee or successor, by contract, or otherwise;
 
(i)            the Company has not entered into, or permitted to be entered
into, any closing or other agreement or settlement with respect to Taxes
affecting or relating to the Company and its Subsidiaries; and
 
(j)           With respect to the Merger:
 
(i)           there is no plan or intention on the part of the Equityholders to
sell, exchange, or otherwise dispose of, to Company, Parent and/or any person
related to either of them, as determined under Treasury Regulation Section
1.368-1(e), a number of shares of Parent Common Stock to be received in the
Merger that would reduce such Equityholders' ownership of Parent Common Stock to
a number of shares having a value, as of the effective time of the Merger, of
less than 40% of the value of all of the formerly outstanding Company Partes
Social as of the same time.  Any Company Partes Social and shares of Parent
Common Stock held by the Equityholders and otherwise sold, redeemed, or disposed
of prior or subsequent to the Merger will be considered in connection with this
representation;
 
(ii)          Merger Sub will acquire at least 90% of the fair market value of
the net assets and at least 70% of the fair market value of the gross assets
held by Company immediately prior to the Merger.  For purposes of this
representation, amounts paid to dissenters, amounts paid by Company to
Equityholders who receive cash or other property, Company assets used to pay its
reorganization expenses, and all redemptions and distributions (except for
regular, normal dividends) made by Company immediately preceding the Merger will
be included as assets of Company held immediately prior to the Merger;
 
(iii)         the liabilities of Company directly or indirectly assumed by
Merger Sub and the liabilities to which the assets of Company are or will be
subject were or will have been incurred by Company in the ordinary course of its
business;
 
(iv)         Company is not under the jurisdiction of a court in a title 11 or
similar case within the meaning of Section 368(a)(3)(A) of the Code;
 
 
-19-

--------------------------------------------------------------------------------

 
 
(v)          at the effective time of the Merger, the fair market value of the
assets of Company will equal or exceed the sum of its liabilities, plus the
amount of the liabilities, if any, to which its assets are subject; and
 
(vi)         Neither the Company, nor any of the Equityholders, has taken or
agreed to take any action, or is aware of any fact or circumstance, that would
prevent the Merger from qualifying as a reorganization within the meaning of
Section 368(a) of the Code.
 
(k)           The Company is not, and never has been, subject to tax in the
United States as a result of being engaged in a trade or business in the United
States.
 
Section 5.10.  Absence of Undisclosed Liabilities.  Except as set forth on
Schedule 5.10, the Company does not have any indebtedness, liability or
obligation of any nature whatsoever (whether absolute or contingent, known or
unknown, accrued or unaccrued or direct or indirect), other than liabilities
which are shown on the Last Balance Sheet and other liabilities as shall have
been incurred or accrued in the ordinary course of business since the date of
the Last Balance Sheet and which in any event are not material to the
Company.  Neither the Company nor any of its subsidiaries is directly or
indirectly liable upon or with respect to (by discount, repurchase agreements or
otherwise), or obliged in any other way to provide funds in respect of, or to
guarantee or assume, any debt, obligation or dividend of any person, except
endorsements in the ordinary course of business in connection with the deposit,
with banks or other financial institutions, of items for collection.
 
Section 5.11.  Owned Real Property.  The Company does not own, and has never
owned, any freehold property in the Republic of Honduras or elsewhere.
 
Section 5.12.  Leased Real Property.
 
(a)           Schedule 5.12(a) sets forth a list of each Real Property Lease of
the Company in effect as of the date hereof (each, a “Real Property Lease” and
the real property leased by the Company pursuant to the Real Property Leases is
hereinafter referred to as the “Leased Real Property”).
 
(i)           Each Real Property Lease is valid and binding on the Company,
enforceable against the Company in accordance with its terms.
 
(ii)          Neither the Company nor any third party to a Real Property Lease,
is in default under or in material breach of any Real Property Lease.
 
(b)           Leases; Subleases; Options.  Neither the Company nor any of its
subsidiaries has entered into any lease or sublease granting to any Person the
right to use or occupy any portion of the Leased Real Property.  The Company has
not granted to any Person any option or right of first refusal to purchase or
acquire all or any portion of the Leased Real Property.
 
(c)           Personal Property.  The Company owns or holds under valid leases
all  machinery, equipment and other personal property (excluding, for the
avoidance of doubt, Intellectual Property Rights) necessary for the conduct of
the business as currently conducted, subject to no Lien except for Permitted
Liens.
 
 
-20-

--------------------------------------------------------------------------------

 
 
Section 5.13.  Environmental Matters.
 
(a)           The Company and its subsidiaries are and have been in compliance
with their obligations under all applicable Environmental Laws in all material
respects;
 
(b)           The Company has not received any notice of violation or potential
liability, request for information, or demand letter from any Regulatory
Authority or Person, relating to environmental protection, workplace health and
safety or compliance with any applicable Environmental Law, which remains
outstanding and unresolved as of the date hereof;
 
(c)           There is no litigation or other proceeding pending or, to the
Company’s Knowledge, threatened against the Company or any of its subsidiaries
under any applicable Environmental Law or relating to environmental protection
or workplace health and safety;
 
(d)           Neither the Company nor any of its subsidiaries has entered into
or received, nor are they in default under any consent decree, compliance order,
or administrative order issued by any agency, or any judgment, order, writ,
injunction or decree of any federal, state, or municipal court or other
Regulatory Authority relating to Environmental Laws that is outstanding as of
the date hereof;
 
(e)           The Company has obtained and is in compliance in all material
respects with all Permits required under applicable Environmental Laws to
conduct its operations as currently operated and in a manner consistent with its
past practices;
 
(f)           There has been no dumping, discharge, spillage, migration,
leakage, disposal, burial, placement, or other release of Hazardous Materials by
the Company, any of its subsidiaries or any other person on, in, at, from or
about any of the Leased Real Property or any facilities used in connection
therewith by the Company in material violation of Environmental Laws;
 
(g)           No Lien currently exists or, to the Company’s Knowledge, is
threatened pursuant to any applicable Environmental Law against the Company;
 
(h)           The Company does not have any liability pursuant to any written
agreement relating to any applicable Environmental Laws pertaining to any
business or property previously owned or operated by the Company and the Company
is in full compliance with any settlement agreements entered into with third
parties relating to Environmental Laws and has no future or continuing
obligations under any such agreements;
 
(i)           The Company has received no report, complaints or claims for
occupational diseases allegedly relating to workplace conditions or exposures,
including but not limited to byssinosis (cotton dust) or dyes; and
 
 
-21-

--------------------------------------------------------------------------------

 
 
(j)           The Company has delivered to Parent copies of all environmental
site assessment reports prepared by third-party consultants, or other
environmental audits, studies, assessments, or investigations that are in the
possession, custody or control of the Company.
 
Section 5.14.  Intellectual Property.
 
(a)           “Intellectual Property” means all of the following that are owned,
used or held for use by the Company:  (i) trademarks and service marks
(registered or unregistered), trade dress, trade names, logos and other names
and slogans embodying business or product goodwill or indications of origin, all
applications or registrations in any jurisdiction pertaining to the foregoing
and all goodwill associated therewith; (ii) patents, patentable inventions,
discoveries, improvements, ideas, know-how, formula methodology, processes,
technology and computer programs, software and databases (including password
unprotected interpretive code or source code, object code, development
documentation, programming tools, drawings, specifications and data) and all
applications or registrations in any jurisdiction pertaining to the foregoing,
including all reissues, continuations, divisions, continuations-in-art, renewals
or extensions thereof; (iii) trade secrets, including confidential and other
non-public information, and the right in any jurisdiction to limit the use or
disclosure thereof; (iv) copyrights in writings, designs, mask works or other
works, and registrations or applications for registration of copyrights in any
jurisdiction; (v) Internet Web sites, domain names and registrations or
applications for registration thereof; (vi) licenses, immunities, covenants not
to sue and the like relating to any of the foregoing; (vii) books and records
describing or used in connection with any of the foregoing; and (viii) claims or
causes of action arising out of or related to infringement or misappropriation
of any of the foregoing.
 
(b)           Except as set forth in Schedule 5.14, (i) the Company owns all
right, title and interest in and to or has valid rights to use all other
Intellectual Property that is material to the business and operations of the
Company’s business, in each case, without infringement, misappropriation or
other violation of the intellectual property rights of any Person, and (ii) all
registrations pertaining to the Intellectual Property are valid and enforceable.
 
(c)           Schedule 5.14 sets forth a list of each agreement, contract or
license under which any Intellectual Property (other than commercially
available, off-the-shelf software) that is material to the business and
operations of the Company’s business is licensed to the Company, and
specifically identifies those pursuant to which Company is or has been obligated
to pay fees or royalties to any Person in connection with the use of any
Intellectual Property.
 
(d)           Schedule 5.14 sets forth each agreement, contract or license
currently in effect under which the Company has (i) licensed any rights in any
of the Intellectual Property to another Person, or (ii) consented to the use
and/or registration of any trademarks by another Person.  All rights in any of
the Intellectual Property granted to third parties are or have been set forth in
written and executed contracts that, to the knowledge of the Company, have not
been breached by said third parties.
 
(e)           No claims are pending or, to the knowledge of the Company,
threatened, against the Company or by the Company against any Person:  (i) with
respect to the ownership, validity, enforceability or use of any Intellectual
Property or otherwise challenging or questioning the validity or effectiveness
of any such Intellectual Property or (ii) alleging that the Intellectual
Property or the operations of the Company infringes, misappropriates or
otherwise violates the intellectual property rights of any Person.  To the
knowledge of the Company, no Person is infringing, misappropriating or otherwise
violating the Intellectual Property.
 
 
-22-

--------------------------------------------------------------------------------

 
 
(f)           No present or former employee, officer or director of the Company,
or current or former agent, consultant or outside contractor of the Company
holds any right, title or interest, in or to any Intellectual Property, which is
material to the business operations of the Company.  To the knowledge of the
Company, all Intellectual Property owned by the Company was developed by
employees or consultants who have executed written agreements assigning
exclusive rights in and to such Intellectual Property to the Company.
 
(g)           The Company has taken all commercially reasonable steps to
maintain the confidentiality of its material trade secrets the Company
maintains, including by maintaining a customary business practice requiring each
officer, director or manager of the Company having access to the Company’s trade
secrets to execute confidentiality or similar agreements and, except as
expressly set forth on Schedule 5.14, all such persons have executed such an
agreement.  To the knowledge of the Company, none of the Company’s material
trade secrets have been disclosed to any other Person, except pursuant to
written and enforceable confidentiality obligations.
 
Section 5.15.  Compliance with Law.
 
(a)           The Company is in compliance in all material respects with all
applicable Laws, regulations, Orders and other requirements of all courts and
other governmental or regulatory authorities having jurisdiction over the
Company and its assets, properties and operations.  The Company possesses all
Permits necessary for the lawful operation of its operations as presently
conducted and is and has been in compliance in all material respects with all
such Permits and all applicable Laws and Orders issued by any court or
Regulatory Authority.  The Company has not received notice of any violation of
any such Law, regulation, Order or other legal requirement, and the Company is
not in default with respect to any Order, writ, judgment, award, injunction or
decree of any federal, state or local court or Regulatory Authority or
arbitrator, domestic or foreign that has not been resolved as of the date
hereof.
 
(b)           None of the Company, any of its subsidiaries, or any of their
respective directors, officers, agents, employees or other person associated
with or acting on their behalf has (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity, (ii) made any direct or indirect unlawful payment to any
government official or employee from corporate funds, (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder or similar laws or regulations
of The Republic of Honduras or any other relevant jurisdiction or (iv) made any
bribe, rebate, payoff, influence payment, kickback or other unlawful payment.
 
 
-23-

--------------------------------------------------------------------------------

 
 
(c)           The operations of the Company are and have been conducted at all
times in compliance in all material respects with applicable financial record
keeping and reporting requirements, and any related or similar statutes, rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency, of The Republic of Honduras and all other jurisdictions applicable to
them (collectively, the “Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company with respect to the Money Laundering Laws
is pending or, to the Company’s Knowledge, threatened.
 
(d)           None of the Company, any of its subsidiaries or any of their
respective directors, officers, agents, employees or Affiliate is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Department of the Treasury or equivalent measures of The
Republic of Honduras or other body, governmental or otherwise.
 
Section 5.16.  Litigation.  Except as set forth on Schedule 5.16, there are no
claims, actions, suits, proceedings, labor disputes or investigations pending
or, to the knowledge of the Company, threatened, before any federal, state or
local court or Regulatory Authority, domestic or foreign, or before any
arbitrator of any nature, brought by or against the Company or any of its
subsidiaries, or any of their respective officers and directors, nor is any
basis known to the Company for any such action, suit, proceeding or
investigation.  No asset or property of the Company or its subsidiaries is
subject to any Order, writ, judgment, award, injunction or decree of any
national, state or local court or Regulatory Authority or arbitrator, domestic
or foreign.
 
Section 5.17.  Contracts.
 
(a)           Other than this Agreement or as described on Schedule 5.17,
neither the Company nor any of its subsidiaries is party to any written or oral:
 
(i)           Contract pursuant to which the Company or any of its subsidiaries
has advanced or loaned funds or has agreed to advance or loan funds, to any
other Person;
 
(ii)          Contract or agreement with respect to services rendered or goods
sold or leased to or from others, other than any customer purchase order
accepted in the ordinary course of business and in accordance with the Company’s
past practices which both (A) does not require delivery after the date which is
six months after the Closing Date and (B) does not involve a sale price of more
than $50,000;
 
(iii)         Contract prohibiting or otherwise impairing the Company’s conduct
of business or from freely engaging in any business anywhere in the world;
 
(iv)         loan or advance made by the Company to any Equityholder, director,
officer, employee, shareholder or other Affiliate of the Company, or any other
agreement between the Company, any Equityholder and/or any Affiliate of the
Company;
 
(v)          lease other than the Real Property Leases;
 
(vi)         confidentiality agreement to which the Company is subject;
 
 
-24-

--------------------------------------------------------------------------------

 
 
(vii)        loan or credit agreement, promissory note, letter of credit or
other contract to which the Company is a party, evidencing indebtedness and any
guarantee or similar obligation incurred by the Company;
 
(viii)       commitment or agreement for services for which a prepayment or
advance has been made to, or by, or on behalf of, the Company in excess of
$50,000;
 
(ix)          Contract for the sale or other disposition by the Company of any
of its assets, other than the sale or disposition of inventory in the ordinary
course of business consistent with past practice;
 
(x)           Contract for capital expenditures in excess of $25,000;
 
(xi)          partnership or joint venture Contract or arrangement or any other
agreements involving a sharing of revenue or profits;
 
(xii)         independent sales representative or distributorship agreement with
respect to the Business;
 
(xiii)        contract pertaining to Intellectual Property (other than for the
use of commercially available off-the-shelf software);
 
(xiv)        Contract with a customer or supplier, whether or not in writing,
relating to changes in prices or allowances; or
 
(xv)         any other contract which is material to the Company or involves a
payment by the Company in excess of $50,000 ((i)-(xv), the “Material
Contracts”).
 
(b)           Each Material Contract is valid, binding and enforceable against
the Company and, to the Company’s Knowledge, the other parties thereto, in
accordance with its terms, and is in full force and effect on the date
hereof.  The Company has performed, or substantially performed, all obligations
required to be performed by it to date under, and is not in material default or
delinquent in performance, status or any other respect (claimed or actual) in
connection with, any such Material Contract, and no event has occurred which,
with due notice or lapse of time or both, would constitute such a material
default.  To the knowledge of the Company, no other party to any such Material
Contract is in default in respect thereof, and no event has occurred which, with
due notice or lapse of time or both, would constitute such a material
default.  The Company has delivered to Parent or its representatives true and
complete originals or copies of all Material Contracts.
 
Section 5.18.  Customers; Suppliers.
 
(a)           Schedule 5.18(a)  contains a complete and correct list of the 3
largest customers of the Company (“Material Customers”) as of the date hereof
based on the Company’s revenues in the year ended December 31, 2010.
 
(b)           Except as set forth on Schedule 5.18(b), since January 1, 2008, no
Material Customer has ceased doing business with, or materially lessened its
business with, the Company or, to the knowledge of the Company, has threatened
to cancel or otherwise to terminate its relationship with the Company.
 
 
-25-

--------------------------------------------------------------------------------

 
 
(c)           Schedule 5.18(c) contains a complete and correct list of the 10
largest suppliers of the Company (“Material Suppliers”) as of the date hereof
based on the Company’s expenditures in the year ended December 31, 2010.
 
(d)           Except as set forth on Schedule 5.18(d), since January 1, 2008, no
Material Supplier has ceased doing business with, or materially lessened its
business with, the Company.  To the knowledge of the Company, no supplier
required to be listed on Schedule 5.18(c) has since January 1, 2008, threatened
to cancel or otherwise to terminate its relationship with the Company.
 
Section 5.19.  Inventory.
 
(a)           Except as set forth on Schedule 5.19, all of the Company’s
inventory is reflected in the Financial Statements or, if acquired subsequent to
the period covered by the Financial Statements, is reflected on the Books and
Records, and consists of a quality, quantity and price usable and/or saleable in
the ordinary course of the business as presently conducted by the Company and
consistent with its past practices.  The Company’s inventory was acquired in the
ordinary course of business consistent with past practices.  All of the
Company’s inventory and all other products of the Company have been produced in
material compliance with all “codes of conduct” of licensors and customers,
including any provisions thereof relating to labor practices of the Company, its
vendors or contract manufacturers.  The Company maintains reasonable policies,
practices and procedures with respect to the adequate security and safeguard of
inventory and other assets of the Company (including, with respect to employee
and third party theft and other loss) and have not made any material changes to
such policies, practices and procedures since January 1, 2010.
 
(b)           Except as set forth on Schedule 5.19, the value of the Company’s
net inventory as of the date hereof as shown on Schedule 5.19 is carried at not
more than the lower of cost or net realizable value.
 
Section 5.20.  Insurance.  Schedule 5.20 contains a complete and correct list of
all policies of insurance carried by the Company or pursuant to which the
Company is a named beneficiary or pursuant to which properties of the Company
and/or its subsidiaries are insured and complete and correct copies of which
have been provided to Parent (the “Company Insurance Policies”).  All such
policies are in full force and effect and no notice of cancellation or
termination has been received with respect to such policies.  The Company has
notified such insurers of any claim to which it has knowledge as of the date
hereof and which it believes is covered by any such insurance policy and has
provided Parent with a copy of such claim.
 
Section 5.21.  No Finder.  None of the Company, any of its subsidiaries or any
party acting on their behalf, has paid or become obligated to pay any fee or
commission to any broker, finder or intermediary for or on account of the
transactions contemplated hereby or by the Transaction Documents.
 
 
-26-

--------------------------------------------------------------------------------

 
 
Section 5.22.  Affiliate Transactions.  Except as set forth on Schedule 5.22, no
Equityholder, director, officer, key employee or any of their respective
Affiliates, or any Affiliate of the Company is a party to any agreement,
contract, commitment or transaction with the Company or another Affiliate of the
Company or (a) owns or has any interest in any of the assets, properties
(whether real, personal or mixed, and whether tangible or intangible) or rights
of the Company or any of its subsidiaries, (b) provides or receives any other
material benefit in connection with the operations of the Company or (c) since
January 1, 2006, has competed with the Company, had any business relationship
with any competitor of the Company or been a customer, supplier or a client of
the Company.  Except as set forth on Schedule 5.22, there are no outstanding
notes payable to, accounts receivable from or advances by the Company or its
Affiliates to, and the Company or its Affiliates are not otherwise a creditor
of, the Company or any of its Affiliates.
 
Section 5.23.  Investment Representations.
 
(a)           Each Equityholder is acquiring Parent Common Stock pursuant to
Article 3 above for its own account, for investment purposes only and not with a
view to, or for, sale in connection with any distribution thereof, in whole or
in part, and no Equityholder has any present or contemplated agreement,
understanding, arrangement, obligation or commitment providing for the
distribution thereof nor does it have any present intention of distributing or
selling the same.
 
(b)           Each Equityholder acknowledges that Parent Common Stock to be
issued in connection with this Agreement will not have been registered under the
Securities Act of 1933, as amended (the “Securities Act”), or any state
securities law by reason of specific exemptions under the provisions thereof
that depend in part upon the other representations and warranties made herein by
the Company and the Equityholders.  The Equityholders understand that Parent is
relying upon their representations and warranties and those of the Company for
the purpose of determining whether the transactions contemplated herein meet the
requirements for such exemptions. In furtherance thereof, each Equityholder
represents and warrants that it has the financial ability to bear the economic
risk of this investment, has adequate means for providing for its current needs
and contingencies and has no need for liquidity with respect to the investment
in Parent Common Stock.
 
(c)           Each Equityholder has such knowledge, skill and experience in
business, financial and investment matters so it is capable of evaluating the
merits and risks of an investment in Parent Common Stock pursuant to the
transactions contemplated by this Agreement.  To the extent that any
Equityholder has deemed it appropriate to do so, it has relied upon appropriate
professional advice regarding the tax, legal and financial merits and
consequences of an investment in Parent Common Stock pursuant to the
transactions contemplated by this Agreement.  Each Equityholder represents and
warrants that it is an “accredited investor” within the meaning of Rule 501(a)
under the Securities Act.  Any information which an Equityholder has heretofore
furnished or is now furnishing to Parent with respect to its financial position
and business experience, is correct and complete as of the date of this
Agreement and if there should be any material change in such information prior
to the Closing Date, the relevant Equityholder will immediately furnish such
revised or corrected information to Parent.
 
 
-27-

--------------------------------------------------------------------------------

 
 
(d)           Each Equityholder has made, either alone or together with its
advisors, such independent investigation of Parent, its management and related
matters as it deems to be, or such advisors have advised to be, necessary or
advisable in connection with an investment in Parent Common Stock, and each
Equityholder and its advisors have received all information and data that such
Equityholder and such advisors believe to be necessary in order to reach an
informed decision as to the advisability of an investment in Parent Common
Stock.
 
(e)           Each Equityholder represents, warrants and agrees that it will not
sell or otherwise transfer Parent Common Stock without registration under the
Securities Act or an exemption therefrom and, therefore, such Parent Common
Stock cannot be resold, pledged, assigned or otherwise disposed of unless
subsequently registered under the Securities Act and under the applicable
securities laws of such states or an exemption from such registration is
available.  Each Equityholder is aware of the provisions of Rule 144 promulgated
under the Securities Act that permits limited resale of securities purchased in
a private placement subject to the satisfaction of certain conditions.  Each
Equityholder also understands that Parent is under no obligation to register
Parent Common Stock delivered pursuant to Article 3 above on behalf of the
Company or to assist the Company in complying with any exemption from
registration under the Securities Act other than as required expressly pursuant
to the Stockholder Rights Agreement.
 
Section 5.24.  Employee Benefits.
 
(a)           Section 5.24(a) contains a correct and complete list of each
Company Benefit Plan.  The Company has provided or made available to Parent, its
counsel or its representatives with respect to each and every Company Benefit
Plan a true and complete copy of all plan documents, if any, including related
trust agreements, funding arrangements, and insurance contracts and all
amendments thereto; and, to the extent applicable, (i) the most recent financial
statements for such Company Benefit Plan, if any; (ii) the most recent actuarial
valuation report, if any; and (iii) the current summary plan description and any
summaries of material modifications.
 
(b)           Except as set forth on Schedule 5.24(b), no current or former
employee or other service provider of the Company or any of its Affiliates is
subject to taxation in the United States.
 
(c)           Each Company Benefit Plan has been established and administered in
accordance with its terms, and in compliance in all material respects with the
applicable provisions of applicable Laws.  All contributions (including all
employer contributions and employee salary reduction contributions), if any,
required to have been made under any of the Company Benefit Plans to any funds
or trusts established thereunder or in connection therewith have been made by
the due date thereof and all contributions for any period ending on or before
the Closing Date which are not yet due will have been paid or accrued prior to
the Closing Date.  There are no pending or, to the knowledge of the Company,
threatened actions, claims or lawsuits against or relating to the Company
Benefit Plans, the assets of any of the trusts under such plans or the plan
sponsor or the plan administrator, or against any fiduciary of the Company
Benefit Plans with respect to the operation of such plans (other than routine
benefits claims).
 
 
-28-

--------------------------------------------------------------------------------

 
 
(d)           None of the Company Benefit Plans provide retiree health or life
insurance benefits.
 
(e)           No stock or other securities issued by the Company or any
Affiliate forms or has formed a material part of the assets of any Company
Benefit Plan.
 
(f)           Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby will (either alone or in
combination with another event) (i) result in any payment becoming due, or
increase the amount of any compensation or benefits due, to any current or
former employee of the Company and its Subsidiaries or with respect to any
Company Benefit Plan; (ii) increase any benefits otherwise payable under any
Company Benefit Plan; or (iii) result in the acceleration of the time of payment
or vesting of any such compensation or benefits.
 
(g)          All Company Benefit Plans subject to the laws of any jurisdiction
outside of the United States (i) have been maintained in accordance with all
applicable requirements, (ii) if they are intended to qualify for special tax
treatment, meet all requirements for such treatment, and (iii) if they are
intended to be funded and/or book-reserved, are fully funded and/or book
reserved, as appropriate, based upon reasonable actuarial assumptions.
 
Section 5.25.  Labor Matters.
 
(a)           Neither the Company nor any of its Affiliates is a party to any
collective bargaining agreement or other labor union contract applicable to
employees of the Company or any of its Affiliates and, to the knowledge of the
Company, there are not any activities and proceedings of any labor union to
organize any such employees.  There is no unfair labor practice charge or
complaint pending before any applicable governmental entity relating to the
Company or any of its Affiliates or any employee thereof; (ii) there is no labor
strike, material slowdown or material work stoppage or lockout pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
of its Affiliates, and neither the Company nor any of its Affiliates has
experienced any strike, material slowdown or material work stoppage, lockout or
other collective labor action by or with respect to its employees; (iii) there
is no representation claim or petition pending before any applicable
governmental entity, and to the knowledge of the Company no question concerning
representation exists relating to the employees of the Company or any of its
Affiliates; (iv) there are no charges with respect to or relating to the Company
or any of its Affiliates pending before any applicable governmental entity
responsible for the prevention of unlawful employment practices; and (v) none of
the Company or any of its Affiliates has received notice from any governmental
entity responsible for the enforcement of labor or employment Laws of an
intention to conduct an investigation of any of the Company or its Affiliates
and no such investigation is in progress.
 
(b)           Each of the Company and its Affiliates has been in compliance in
all material respects with all applicable Laws relating to employment of labor,
including all applicable Laws relating to wages, hours, collective bargaining,
employment discrimination, civil rights, safety and health, workers’
compensation, pay equity, classification of employees, and the collection and
payment of withholding and/or Taxes.  Each of the Company and its Affiliates has
met in all material respects all requirements required by Law or regulation
relating to the employment of foreign citizens, and to the knowledge of the
Company, none of the Company or any of its Affiliates currently employs, or has
ever employed, any Person who was not permitted to work in the jurisdiction in
which such Person was employed.  Each of the Company and its Affiliates has
complied in all material respects with all Laws that could require overtime to
be paid to any current or former employee of the Company or any of its
Affiliates, and no employee has ever brought or, to the knowledge of the
Company, threatened to bring a claim for unpaid compensation, severance or
employee benefits, including overtime amounts.
 
 
-29-

--------------------------------------------------------------------------------

 
 
(c)           Schedule 5.25 contains a complete and accurate list of the
following information for each current employee of the Company as of April 15,
2011 (other than the Company’s floor workers):  employer, name, job title, place
of work, date of employment, current salary or wage rate, vacation accrued, sick
pay accrued, and service credited for purposes of vesting and eligibility to
participate under the Company Benefit Plans.
 
Section 5.26.  No Other Representations or Warranties.  Except for the
representations and warranties of the Company and/or the Equityholders expressly
set forth in this Agreement, neither the Company nor the Equityholders nor any
other Person makes any other express or implied representation or warranty on
behalf of the Company, the Equityholders or otherwise, in each case with respect
to the business, assets, liabilities or financial condition of the Company, the
Equityholders, or otherwise.
 
ARTICLE 6.
 
REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB
 
Parent and Merger Sub hereby represent and warrant to the Company and the
Equityholders as follows:
 
Section 6.1.  Organization.  Merger Sub is a sociedad anonima duly organized and
in process of registration in the San Pedro Sula Commercial Registry office, and
has all requisite power and authority to own its properties and assets and to
conduct its businesses as now conducted.  Parent is a corporation duly
incorporated, validly existing and in good standing under the Laws of the State
of Delaware, and has all requisite corporate power and authority to own its
properties and assets and to conduct its businesses as now conducted.
 
Section 6.2.  Authorization and Validity of Agreement.  Each of Parent and
Merger Sub has all requisite power and authority to enter into the Transaction
Documents and to carry out its obligations thereunder.  The execution and
delivery of the Transaction Documents and the performance of Merger Sub and
Parent obligations thereunder have been duly authorized by all necessary action
by the board of directors of Parent, and no other corporate proceedings on the
part of Parent and Merger Sub, other than the General Shareholders Meeting of
Merger Sub (which shall be duly obtained before the Closing), are necessary to
authorize such execution, delivery and performance.  This Agreement has been
duly executed by each of Parent and Merger Sub and constitutes a valid and
binding obligation thereof, enforceable against Parent and Merger Sub in
accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency, moratorium or similar laws of general application relating to or
affecting creditors’ rights generally and except for the limitations imposed by
general principles of equity.
 
 
-30-

--------------------------------------------------------------------------------

 
 
Section 6.3.  No Conflict or Violation.  Except as set forth on Schedule 6.3,
the execution, delivery and performance by Parent and Merger Sub of the
Transaction Documents does not and will not violate or conflict with any
provision of Parent or Merger Sub’s certificate of incorporation or bylaws and
does not and will not violate any provision of law, or any order, judgment or
decree of any court or other Regulatory Authority, and does not violate and will
not result in a breach of or constitute (with due notice or lapse of time or
both) a default under any material contract, lease, loan agreement, mortgage,
security agreement, trust indenture or other agreement or instrument to which
Parent or Merger Sub is a party or by which Parent or Merger Sub is bound or to
which any of Parent or Merger Sub’s properties or assets are subject other than
those set forth on Schedule 6.3.
 
Section 6.4.  Consents and Approvals.  Except as set forth on Schedule 6.4, no
consent, waiver, authorization or approval of any Regulatory Authority, domestic
or foreign, or of any other Person, and no notice or declaration to or filing or
registration with any such Regulatory Authority, is required in connection with
the execution and delivery of the Transaction Documents by Parent or the
performance by Parent of its obligations thereunder.
 
Section 6.5.  Proceedings and Orders.  There are no Proceedings pending or, to
Parent’s knowledge, threatened against Parent or Merger Sub that challenge
Parent or Merger Sub’s ability to consummate the transactions contemplated
hereby.
 
Section 6.6.  Capitalization of Merger Sub.  The authorized stock of Merger Sub
consists of 250 shares of capital stock, all of which are validly issued and
outstanding.  All of the issued and outstanding stock of Merger Sub is, and at
the Effective Date will be, owned by Parent (or one of its Affiliates), and
there are (i) no other shares of stock of Merger Sub and (ii) no options or
other rights to acquire from Merger Sub, and no obligations of Merger Sub to
issue or deliver, any stock, voting securities or securities convertible into or
exchangeable for stock or voting securities of Merger Sub.  Merger Sub has not
conducted any business prior to the date hereof and has no, and prior to the
Effective Date will have no, assets, liabilities or obligations of any nature
other than those incident to its formation and pursuant to this Agreement and
the Merger and the other transactions contemplated by this Agreement.
 
Section 6.7.  Capitalization of Parent; Parent Common Stock.  The authorized
stock of Parent consists of 10,000,000 shares of Parent Common Stock, of which
6,231,354 shares were issued and outstanding as of the date of Parent’s most
recent Quarterly Report on Form 10-Q.  The shares of Parent Common Stock
issuable to the Equityholders hereunder in connection with the Merger have been
duly authorized and, when issued and delivered in accordance with the terms of
this Agreement (including, without limitation, any of the Aggregate Holdback
Shares required to be issued by Parent pursuant hereto) will have been validly
issued and will be fully paid and non-assessable and the issuance thereof will
not be subject to any pre-emptive rights, calls, options, puts or other rights
(other than the provisions of the Voting Agreement and the Stockholder Rights
Agreement).
 
 
-31-

--------------------------------------------------------------------------------

 
 
Section 6.8.  Public Filings; Financial Statements.  (i) Since January 1, 2010,
Parent has filed all reports required to be filed under Sections 13 or 15(d) of
the Exchange Act; (ii) all of the SEC Reports, as filed with the SEC, (A) comply
in all material respects with the applicable requirements of the Securities Act
or the Exchange Act, as appropriate, and the rules and regulations promulgated
thereunder and (B) do not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading; and (iii) the consolidated financial statements
(including, in each case, any related notes) contained in the SEC Reports comply
in all material respects with the applicable rules and regulations of the SEC
with respect thereto, were prepared in accordance with GAAP applied on a
consistent basis throughout the periods involved (except as may be indicated in
the notes to such financial statements or, in the case of unaudited statements,
as permitted by the SEC) and fairly present the consolidated financial position
of Parent and its subsidiaries as at the respective dates and the consolidated
results of its operations and cash flows for the periods indicated (subject, in
the case of unaudited financial statements, to normal year-end recurring
adjustments).
 
Section 6.9.  Compliance with Law.  Except as disclosed in the SEC Reports,
Parent and its subsidiaries are in material compliance with all applicable Laws,
regulations, Orders and other requirements of all courts and other governmental
or regulatory authorities having jurisdiction over Parent and its subsidiaries
and their assets, properties and operations.  Parent and its subsidiaries
possess all material Permits necessary for the lawful operation of its
operations as presently conducted and is in material compliance with all such
Permits and all applicable Laws and Orders issued by any court or Regulatory
Authority.  Parent has not received written notice of any material violation of
any such Law, regulation, Order or other legal requirement, and neither Parent
nor any subsidiary thereof  is in material default with respect to any Order,
writ, judgment, award, injunction or decree of any federal, state or local court
or Regulatory Authority or arbitrator, domestic or foreign that has not been
resolved as of the date hereof.
 
Section 6.10.  Litigation.  Except as disclosed in the SEC Reports or as would
not reasonably be expected to have, individually or in the aggregate, a Parent
Material Adverse Effect, there are no claims, actions, suits, proceedings, labor
disputes or investigations pending or, to the knowledge of Parent, threatened,
before any federal, state or local court or Regulatory Authority, domestic or
foreign, or before any arbitrator of any nature, brought by or against Parent,
any of its subsidiaries, or any of their respective officers, members,
employees, agents or Affiliates nor is any basis known to Parent for any such
action, suit, proceeding or investigation.
 
Section 6.11.  Resources to Complete Transactions.  Parent shall have at the
Effective Time sufficient cash, available lines of credit or other resources of
immediately available funds to pay the cash portion of the Gross Merger
Consideration.
 
Section 6.12.  Tax Matters.
 
(a)           Prior to the Merger, Parent will be in control of Merger Sub
within the meaning of Section 368(c)(1) of the Code.
 
(b)           Parent has no plan or intention to reacquire any Parent Common
Stock issued in connection with the Merger.
 
 
-32-

--------------------------------------------------------------------------------

 
 
(c)           Except as explicitly contemplated by this Agreement, Parent has no
plan or intention to liquidate Merger Sub, to merge Merger Sub with and into
another corporation, to sell or otherwise dispose of the capital stock of Merger
Sub, or to cause Merger Sub to sell or otherwise dispose of any of the assets of
the Company directly or indirectly acquired in the Merger, except for
dispositions made in the ordinary course of business or transfers described in
Section 368(a)(2)(C) of the Code and Treasury Regulations promulgated
thereunder.
 
(d)           Following the Merger, Merger Sub will continue the historic
business  of the Company or use a significant portion of the Company’s historic
assets in a business.
 
(e)           No capital stock of Merger Sub will be issued in the Merger.
 
(f)            Parent has not taken any action or agreed to take any action, or
is aware of any fact or circumstance, that would prevent the Merger from
qualifying as a reorganization within the meaning of Section 368(a) of the Code.
 
Section 6.13.  No Finder.  Except as set forth on Schedule 6.12, none of Parent,
any of its subsidiaries or any party acting on their behalf, has paid or become
obligated to pay any fee or commission to any broker, finder or intermediary for
or on account of the transactions contemplated hereby or by the Transaction
Documents.
 
Section 6.14.  Indemnification Claims.  As of the date of this Agreement, Parent
does not have actual knowledge of any material breaches of the representations
and warranties made by the Equityholders or the Company in Article V for which
Parent has a current intent to make a claim for indemnification under Section
11.2(a) after the Closing (provided however, that Parent makes no representation
or warranty in respect of any Tax matter or position taken or contested by the
Company that, if resolved unfavorably to the Company or incorrect would
constitute such a breach).  For purposes of this Section 6.14, “actual
knowledge” of Parent shall mean the actual knowledge of Heath Golden or Tim
Walsh;
 
Section 6.15.  No Other Representations or Warranties.  Except for the
representations and warranties of Parent and/or Merger Sub expressly set forth
in this Agreement, neither Parent nor Merger Sub nor any other Person makes any
other express or implied representation or warranty on behalf of Parent, Merger
Sub or otherwise, in each case with respect to the business, assets, liabilities
or financial condition of Parent, Merger Sub or otherwise.
 
ARTICLE 7.
 
COVENANTS OF THE COMPANY; COVENANTS OF THE EQUITYHOLDERS
 
Section 7.1.   Conduct of Business.
 
(a)           From and after the execution of this Agreement until the Closing
Date (or earlier termination in accordance with Article 12), neither the Company
nor any Affiliate of the Company shall:
 
 
-33-

--------------------------------------------------------------------------------

 
 
(i)           make any material change in the conduct of the businesses of the
Company or enter into any transaction other than in the ordinary course of
business consistent with past practices;
 
(ii)          make any change in the Organizational Documents, except as and to
the extent required to effectuate the Merger as provided herein;
 
(iii)         issue any additional Partes Social or shares of capital stock or
equity securities or grant any option, warrant or right to acquire any capital
stock or equity securities or issue any security convertible into or
exchangeable for capital stock or alter in any way its outstanding securities or
make any change in outstanding shares of capital stock or other ownership
interests or the capitalization of the Company, whether by reason of a
reclassification, recapitalization, stock split or combination, exchange or
readjustment of shares, stock dividend or otherwise, except as and to the extent
required to effectuate the Merger as provided herein;
 
(iv)         make any sale, assignment, transfer, abandonment, exclusive license
or other disposition or conveyance of the assets, properties or rights of the
Company or any part thereof, except transactions pursuant to existing contracts,
the sale of inventory in the ordinary course of business and dispositions of
worn-out or obsolete equipment for fair or reasonable value in the ordinary
course of business consistent with past practice;
 
(v)          subject any of the assets, properties or rights of the Company, or
any part thereof, to cause any Lien or suffer such to exist other than such
Liens as may arise in the ordinary course of business consistent with past
practice by operation of law or pursuant to the Factoring Agreement;
 
(vi)         redeem, retire or otherwise acquire, directly or indirectly, any of
the Company Partes Sociales, except as and to the extent required to effectuate
the Merger as provided herein, or declare, set aside or pay any dividends or
other distribution in respect of such Company Partes Sociales;
 
(vii)        acquire any assets, raw materials, businesses or properties, or
enter into any other transaction, other than in the ordinary course of business
consistent with past practice;
 
(viii)       disclose any of its material trade secrets;
 
(ix)          make or commit to make any capital expenditure in excess of
$25,000 outside the ordinary course of business;
 
(x)           pay, lend or advance any amount to, or sell, transfer or lease any
properties or assets to, or enter into any agreement or arrangement with, any of
its Affiliates;
 
(xi)          fail to keep in full force and effect insurance comparable in
amount and scope to coverage maintained as of the date hereof;
 
 
-34-

--------------------------------------------------------------------------------

 
 
(xii)         make any change in any method of accounting or accounting
principle, method, estimate or practice except for any such change required by
reason of a concurrent change in GAAP, or write off as uncollectible any
accounts receivable except in the ordinary course of business consistent with
past practice;
 
(xiii)        make, change or revoke any election or method of accounting with
respect to Taxes affecting or relating to the Company;
 
(xiv)        enter into any closing or other agreement or settlement with
respect to Taxes affecting or relating to the Company;
 
(xv)         enter into any transaction or series of transactions, or take any
position on any Tax Return, that would have the effect of increasing the
Company’s or any Company Subsidiary’s Tax liability for any Tax period or
portion thereof ending after the Closing Date;
 
(xvi)        settle, release or forgive any claim or litigation or waive any
material right thereto;
 
(xvii)       make, enter into, modify, amend in any material respect or
terminate any contract, bid or expenditure, where such contract, bid or
expenditure is for (A) a contract entailing payments in excess of $25,000 or
(B) a contract having a term in excess of three months, other than purchase
orders in the ordinary course of business;
 
(xviii)      incur any indebtedness other than in the ordinary course consistent
with past practice or enter into any guarantees or indebtedness that is repaid
in full at the Closing; provided, however, that under no circumstances shall the
Company or any of its Affiliates incur any indebtedness, in the aggregate, in
excess of $15,000 other than indebtedness under the Factoring Agreement;
 
(xix)         increase the compensation or benefits payable, or to become
payable, to the directors, officers, consultants or employees of the Company, or
any of the Company’s Affiliates;
 
(xx)          establish, adopt, enter into or amend any collective bargaining,
bonus, profit sharing, thrift, compensation, employment, termination, severance,
stock incentive or other plan, agreement, trust, fund, policy or arrangement for
the benefit of any director, officer, consultant or employee, except to the
extent required by applicable Law;
 
(xxi)         increase the benefits payable under any Company Benefit Plan,
grant any awards under any Company Benefit Plan or take any action to fund or in
any other way secure the payment of compensation or benefits under any Company
Benefit Plan;
 
(xxii)        make any material determinations not in the ordinary course of
business consistent with past practice under any Company Benefit Plan;
 
 
-35-

--------------------------------------------------------------------------------

 
 
(xxiii)       make any loan or cash advance to, or engage in any transaction
with, any current or former director, officer or employee or consultant, other
than in the ordinary course of the Company’s business pursuant to Company
Benefit Plans identified on Schedule 5.24;
 
(xxiv)       hire any officers, consultants or employees or terminate the
employment of any key employees, other than the hiring or termination of floor
personnel in the ordinary course of business;
 
(xxv)        take any other action that would cause any of the representations
and warranties made pursuant to Article 5 not to remain true and correct in all
material respects;
 
(xxvi)       (A) initiate any case, proceeding or other action under applicable
Law relating to bankruptcy, insolvency, dissolution, reorganization,
conservatorship or similar relief of debtors, (B) seek the appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets; (C) make a general assignment for
the benefit of its creditors; or (D) knowingly facilitating, consenting to, or
approving any of the acts set forth in clause (A), (B) or (C) above; or
 
(xxvii)      commit to do any of the foregoing.
 
(b)           From and after the date hereof and until the Closing Date, the
Company and any Affiliate of the Company shall:
 
(i)           continue to maintain, in all material respects, its assets,
properties, rights and operations in accordance with present practice in a
condition suitable for their current use;
 
(ii)          file, when due or required, all Tax Returns and other reports
required to be filed and pay when due all Taxes lawfully levied or assessed
against it, unless the validity thereof is contested in good faith and by
appropriate proceedings diligently conducted;
 
(iii)         continue to conduct its business in the ordinary course consistent
with past practice;
 
(iv)         maintain the Books and Records in the ordinary course and in
accordance with existing practice;
 
(v)          use its commercially reasonable efforts to preserve intact its
operations, organization and reputation, keep available the services of its
present officers and key employees and preserve the goodwill and business
relationships of its suppliers and customers;
 
(vi)         maintain the Company’s rights in and to the Intellectual Property
and other intangible assets of the Company; and
 
 
-36-

--------------------------------------------------------------------------------

 
 
(vii)        agree to take any action or authorize the taking of such action to
do any of the foregoing.
 
Section 7.2.  Other Transactions.  From the date of this Agreement until the
Closing Date or termination of this Agreement, the Company and its Affiliates
and the Equityholders will not, and will direct and cause their officers,
directors, employees, representatives, financial advisors, consultants
accountants, agents and counsel not to, directly or indirectly, (a) take any
action to solicit or encourage the submission of any Acquisition Proposal or
(b) encourage or participate in any discussions or negotiations regarding an
Acquisition Proposal, or furnish any information to, and enter into any
agreement with, any other Person regarding the Company (other than Parent and
its representatives) in connection with an Acquisition Proposal or otherwise
cooperate in any way or assist, facilitate or encourage any Acquisition Proposal
by any Person other than Parent.  The Company and the Equityholders shall
promptly (but in any event within two Business Days) communicate to Parent any
inquiries or communications concerning any such transaction which they may
receive or of which they may become aware.
 
Section 7.3.  Further Assurances.  Upon the reasonable request of Parent at any
time after the Closing Date, the Company shall forthwith execute and deliver
such further instruments of assignment, transfer, conveyance, endorsement,
direction or authorization and other documents as Parent, its counsel or its
representatives may reasonably request to effectuate the purposes of the
Transaction Documents.
 
Section 7.4.  Access and Information.  From the date hereof to the Closing Date
and during normal business hours, the Company shall afford to Parent, its
lenders (and such lenders’ counsel), counsel, accountants, and other
representatives, reasonable access to the offices, properties, Books and
Records, officers, employees, contracts, and commitments of the Company, and
shall furnish such Persons with information (including financial and operating
data) concerning the Company as they reasonably may request.  Requests for such
information shall be coordinated with the Company’s designated representatives,
and Company shall use its reasonable best efforts to assist Parent and its
lenders, counsel, accountants, and other representatives in their examination.
 
Section 7.5.  Factoring Agreement.  The Company shall request the Unaffiliated
Debtholder for an extension of the factoring facility currently made available
by the Unaffiliated Debtholder to the Company pursuant to the Factoring
Agreement through the Closing Date and, in the absence of such extension or
termination of such factoring facility prior to the Closing Date, the
Equityholders shall provide, or cause to be provided, such capital to the
Company through the Closing Date sufficient to operate the business.
 
ARTICLE 8.
 
COVENANTS OF PARENT AND MERGER SUB
 
Section 8.1.  Further Assurances.  Upon the reasonable request of the
Equityholders’ Representative at any time after the Closing Date, Parent and
Merger Sub shall forthwith execute and deliver such further instruments of
assignment, transfer, conveyance, endorsement, direction or authorization and
other documents as the Equityholders, their representatives or their counsel may
reasonably request to effectuate the purposes of the Transaction Documents.
 
 
-37-

--------------------------------------------------------------------------------

 
 
Section 8.2.  Maintenance of Books and Records.  For a period of at least seven
(7) years after the Closing Date: (i) Parent shall cause the Surviving
Corporation to maintain its books and records in existence as of the Closing
Date; and (ii) upon reasonable advance written notice, Parent shall cause the
Surviving Corporation to provide any Equityholder, the Equityholders’
Representative and their respective representatives, employees, counsel and
accountants with reasonable access, during normal business hours, to such books
and records relating to periods prior to the Closing Date and shall permit such
Persons to examine and copy such books and records to the extent reasonably
requested by any such Persons as is reasonably necessary for financial
reporting, accounting and Tax matters, the preparation and filing of any
returns, reports or forms or the defense or prosecution of any claim, suit,
demand or assessment; provided that Parent shall not be required to cause the
Surviving Corporation to furnish such books and records pursuant to this Section
8.2 to the extent that such books and records contain attorney-client work
product or the disclosure of such documents or materials would violate any
attorney-client privilege, confidentiality agreement or Law.  The Parties agree
to cooperation so that such access does not unreasonably disrupt the normal
operations of the Surviving Corporation.
 
Section 8.3.  Company Employees.  Parent shall cause Surviving Corporation to
retain, as of Closing, all employees of the Company as of the Closing pursuant
to existing terms and conditions of employment to which such employees are
currently subject, provided that nothing herein, including this Section 8.3,
shall in any way restrict the ability of Parent or the Surviving Corporation to
deal in any way with such employees (including terminating their employment
and/or changing the terms and conditions of their employment) at any time after
Closing.
 
Section 8.4.  Insurance.  Parent shall cause Surviving Corporation to use its
commercially reasonable efforts to maintain or otherwise obtain insurance or
coverage of substantially the same type and kind reflected on Schedule 5.20 for
a period of at least two (2) years after the Closing or comparable insurance
that is reasonably satisfactory to the Equityholders’ Representative (such
approval not to be unreasonably withheld).
 
ARTICLE 9.
 
ADDITIONAL COVENANTS OF THE PARTIES
 
Section 9.1.  Assistance in Consummation of the Merger.  Each of the Parties
shall provide all reasonable assistance to, and shall cooperate with one another
to bring about the consummation of the Merger as soon as possible in accordance
with the terms and conditions of this Agreement.  Parent shall cause Merger Sub
to perform all of its obligations in connection with this Agreement.
 
Section 9.2.  Public Statements.  The initial press release relating to this
Agreement or the transactions contemplated hereby (including, without
limitation, the Merger) shall be a joint press release of the Company and
Parent.  Thereafter the Company and Parent each shall consult with the other
prior to issuing, and provide each other a reasonable opportunity to review,
comment upon and concur with, and use its reasonable best efforts to agree on,
any press releases or otherwise making public announcements with respect to this
Agreement or the transactions contemplated hereby (including, without
limitation, the Merger) and will not issue such press release or public
announcement prior to such consultation and (to the extent practicable)
agreement, except as may be required by applicable Law or by obligations
pursuant to any listing agreement with or rules of any securities exchange or
securities market on which securities of Parent are listed or traded.
 
 
-38-

--------------------------------------------------------------------------------

 
 
Section 9.3.  Reorganization.  The Parties intend that the Merger qualify as a
reorganization within the meaning of Section 368(a) of the Code and will report
it as such for U.S. federal, state and local income tax purposes.  None of the
Parties will knowingly take any action or fail to take any action, which action
or failure to act would cause the Merger to fail to qualify as a reorganization
within the meaning of Section 368(a) of the Code and the regulations promulgated
thereunder.
 
Section 9.4.  Equityholders’ Representative.
 
(a)           The Parties have agreed that it is desirable to designate the
Equityholders’ Representative to act on behalf of the Equityholders for certain
limited purposes, as specified herein.  The execution and delivery of this
Agreement by the Equityholders shall, to the maximum extent permitted under
applicable Law, constitute irrevocable ratification and approval of such
designation by the Equityholders and authorization of the Equityholders’
Representative to serve in such capacity (including to settle any and all
disputes with Parent under this Agreement and the Escrow Agreement), and shall
also constitute a reaffirmation, approval, acceptance and adoption of, and an
agreement to comply with and perform, all of the acknowledgments and agreements
made by the Equityholders’ Representative on behalf of the Equityholders in this
Agreement and the other documents delivered in connection herewith (including
the Escrow Agreement).  The designation of the Equityholders’ Representative is
coupled with an interest, and, except as set forth in the immediately preceding
sentence, such designation is irrevocable and shall not be affected by the
death, incapacity, illness, bankruptcy, dissolution or other inability to act on
behalf of any of the Equityholders.  A new Equityholders’ Representative may be
appointed at any time by the vote of  Persons which collectively own all of the
Equity Interests as of immediately prior the Closing, such appointment to become
effective upon the written acceptance thereof by the new Equityholders’
Representative.  Written notice of any resignation or appointment of the
Equityholders’ Representative shall be delivered by the Equityholders’
Representative to Parent promptly after such action is taken.
 
(b)           The Equityholders’ Representative shall have such powers and
authority as are necessary or appropriate to carry out the functions assigned to
it under this Agreement and in any other document delivered in connection
herewith (including the Escrow Agreement), including all (and the exclusive)
power and authority to settle any and all disputes with Parent under this
Agreement and the Escrow Agreement and to amend this Agreement and the other
agreements contemplated hereby in any and all respects on behalf of all of the
Equityholders, in each case, as the Equityholders’ Representative determines in
its sole discretion, which settlements and amendments shall bind all of the
Equityholders hereto as if such Equityholders made such settlement or executed
such amendment.  Parent, the Surviving Corporation and the Escrow Agent shall be
entitled to rely on the actions taken by the Equityholders’ Representative
without independent inquiry into the capacity of the Equityholders’
Representative to so act.  All actions, notices, communications and
determinations by the Equityholders’ Representative to carry out such functions
shall conclusively be deemed to have been authorized by, and shall be binding
upon, the Equityholders.
 
 
-39-

--------------------------------------------------------------------------------

 
 
Section 9.5.  Third Party Consents; Governmental Approvals.
 
(a)           Prior to the Closing, the Parties shall use their respective
commercially reasonable efforts to obtain all consents from parties to Contracts
that are required by the terms thereof to be obtained in connection with the
transactions contemplated hereby and by the Transaction Documents.
 
(b)           Prior to the Closing, each Party shall use its commercially
reasonable efforts to (i) as promptly as practicable, take, or cause to be
taken, all appropriate action, and do or cause to be done, all things necessary,
proper or advisable under applicable Law or otherwise to consummate and make
effective the transactions governed by this Agreement as promptly as
practicable, (ii) obtain from any Regulatory Authority any consents, licenses,
permits, waivers, approvals, authorizations or orders required (A) to be
obtained or made by such Party and (B) to avoid any legal Proceeding in
connection with the authorization, execution and delivery of this Agreement and
the consummation of the transactions governed herein, and (iii) make all
necessary filings, give all required notices, and thereafter make any other
required submissions with respect to this Agreement, as required under (A) any
applicable securities Laws by such Party and (B) any other applicable Law by
such Party (any such action in connection with (i), (ii) or (iii) above, the
“Governmental Approvals”), and to comply with the terms and conditions of all
such Governmental Approvals.
 
Section 9.6.  Commercially Reasonable Efforts.  The Parties will use their
commercially reasonable efforts to obtain the satisfaction of the conditions to
Closing specified in Article 10.
 
Section 9.7.  Legend.  Parent Common Stock delivered by Parent to the
Equityholders’ Representative and/or the Equityholders hereunder shall bear the
following legend:
 
“These securities have not been registered under the Securities Act of 1933, as
amended, or any state securities laws and may not be sold or transferred in the
absence of such registration or an exemption therefrom under the Securities Act
of 1933, as amended, and applicable state securities laws.
 
These securities are subject to the provisions of a Stockholder Rights Agreement
and a Voting Agreement, to each of which the issuer and certain of its
shareholders are party, and a copy of which may be inspected at the principal
office of the issuer or obtained from the issuer without charge.”
 
Section 9.8.  Tax Treatment.  Unless otherwise agreed by Parent and the Company
prior to Closing, as of the Closing Date, Parent will treat the Merger as a
reorganization under Section 368(a)(1) of the Code for U.S. federal income tax
purposes.  If, as a result of events occurring subsequent to the Closing Date,
Parent is required by applicable law to treat the Merger as a taxable
transaction for U.S. federal income tax purposes, Parent shall first provide
notice to the Equityholders’ Representative of its intention to change its
reporting position and reasonable detail as to the reasons for such change.
 
 
-40-

--------------------------------------------------------------------------------

 
 
Section 9.9.  Company Financial Information.   Prior to the Closing, the Company
shall use its commercially reasonable efforts to provide, or cause to be
provided, to Parent such financial information relating to the operations of the
Company since January 1, 2011, or otherwise, as may be necessary for the
Parent’s SEC Report on Form 8-K that will be filed by the Parent after the
Closing, all as reasonably requested by Parent.
 
ARTICLE 10.
 
CONDITIONS PRECEDENT
 
Section 10.1.  Conditions to Obligations of the Company and the
Equityholders.  The obligation of the Company and the Equityholders to effect
the Merger is subject to the satisfaction (or waiver, if permissible under
applicable Law) on or prior to the Closing Date of the following conditions:
 
(a)           Representations and Warranties.  The representations and
warranties made by Parent and Merger Sub in Article 6 (other than Parent
Fundamental Representations therein) shall be true and correct in all material
respects on the date hereof and in all material respects as of the Closing Date
(other than representations and warranties subject to Company Material Adverse
Effect, materiality and similar qualifications, which shall be true and correct
in all respects) with the same force and effect as though such representations
and warranties had been made on and as of the Closing Date; provided, however,
that such representations and warranties made as of a specific date need only be
true and correct as of such specified date.  Parent Fundamental Representations
shall be true and correct in all respects as of the date hereof and as of the
Closing Date.  On the Closing Date, the Company shall have received a
certificate dated as of the Closing Date executed by an authorized officer of
Parent to such effect.
 
(b)           Compliance by Parent and Merger Sub.  Each of Parent and Merger
Sub shall have duly performed in all material respects all of the covenants and
agreements contained in this Agreement to be performed by Parent or Merger Sub
on or prior to the Closing Date and the Company shall have received a
certificate dated the Closing Date, executed by an authorized officer of Parent,
to such effect.
 
(c)           Parent Secretary’s Certificate.  On the Closing Date, Parent shall
have delivered to the Company and the Equityholders’ Representative a
certificate of the corporate secretary of Parent with respect to: (i) the
incumbent officers of Parent; (ii) the resolutions of the board of directors of
Parent approving the Merger and other transactions contemplated hereby; and
(iii) the current organizational documents of Parent (including its certificate
of incorporation and by-laws).
 
(d)           No Injunction.  There shall not be any order of any court of
Regulatory Authority restraining, enjoining or invalidating the transactions
contemplated hereby.
 
 
-41-

--------------------------------------------------------------------------------

 
 
(e)           Transaction Documents.  The Company and the Equityholders, as
applicable, shall have received counterparts to the Transaction Documents to
which Parent and/or Merger Sub, as applicable, is a party, duly executed by
Parent and/or Merger Sub, as applicable.
 
(f)           Board Seats.  A director shall have resigned from, and two
designees of the Equityholders shall have been appointed to, the Board of
Directors of Parent, effective as of the Closing Date.  The two initial
designees of the Equityholders shall be as identified on Schedule 10.1(f).
 
(g)           Stockholder Rights Plan.  The Stockholder Rights Plan of Parent
shall be amended to permit the acquisition of Parent Common Stock by the
Equityholders in connection with the Merger.
 
(h)           No Parent Material Adverse Effect.  Since the date hereof, no
fact, event or circumstance shall have occurred which has had or would
reasonably be expected to have a Parent Material Adverse Effect.
 
(i)            IP Transfers.  The software, computers and other hardware set
forth on Exhibit 5.14-1 to Schedule 5.14 shall have been duly transferred by BTF
to the Company.
 
Section 10.2.  Conditions to Obligations of Parent and Merger Sub.  The
obligation of Parent and Merger Sub to effect the Merger is subject to the
satisfaction (or waiver, if permissible under applicable Law) on or prior to the
Closing Date of the following conditions):
 
(a)           Representations and Warranties.  The representations and
warranties made by the Company and/or the Equityholders, as the case may be, in
Article 5 (other than the Company Fundamental Representations therein) shall be
true and correct in all material respects on the date hereof and as of the
Closing Date (other than representations and warranties subject to Company
Material Adverse Effect, materiality and similar qualifications, which shall be
true and correct in all respects) with the same force and effect as though such
representations and warranties had been made on and as of the Closing Date;
provided, however, that such representations and warranties made as of a
specific date need only be true and correct as of such specified date.  The
Company Fundamental Representations shall be true and correct in all respects as
of the date hereof and as of the Closing Date.  On the Closing Date, Parent
shall have received certificates dated as of the Closing Date executed by an
authorized officer of the Company and all of the Equityholders to such effect.
 
(b)           Compliance by the Company and the Equityholders.  The Company and
the Equityholders shall have duly performed in all material respects all of the
covenants and agreements contained in this Agreement to be performed by such
Parties on or prior to the Closing Date and Parent shall have received
certificates dated the Closing Date, executed by an authorized officer of the
Company, and all of the Equityholders to such effect.
 
(c)           Company Secretary’s Certificate.  On the Closing Date, the Company
shall have delivered to Parent a secretary’s (or similar) certificate attesting
to: (i) the incumbent officers of the Company; (ii) the resolutions of the
General Assembly of Partners of the Company approving the Merger and other
transactions contemplated hereby and (iii) the Company Organizational Documents.
 
 
-42-

--------------------------------------------------------------------------------

 
 
(d)           No Injunction.  There shall not be any order of any court or
Regulatory Authority restraining, enjoining or invalidating the transactions
contemplated hereby.
 
(e)           Transaction Documents.  Parent shall have received counterparts to
the Transaction Documents to which the Company is a party, duly executed by the
Company, counterparts to the Transaction Documents to which the Equityholders
are a party, duly executed by each such Equityholder, and counterparts to the
Stockholder Rights Agreement and Voting Agreement, duly executed by any
Affiliated Debtholder that received Parent Common Stock pursuant to Section
3.3(h).
 
(f)           Non-Competition Agreements.  Parent shall have received duly
executed counterparts to the Non-Competition Agreements.
 
(g)           Consents.  The consents, waivers, authorizations and approvals of
any Person required in connection with the execution, delivery and performance
of this Agreement and set forth on Schedule 10.2(g) shall have been duly
obtained and shall be in full force and effect on the Closing Date.
 
(h)           Insurance.  The Company shall cause Parent and Merger Sub to be
named as additional insureds under each Company Insurance Policy.
 
(i)           Employment Agreements.  Each of the individuals set forth on
Schedule 10.2(i) shall have entered into a valid and enforceable employment
agreement with the Surviving Corporation.
 
(j)           Payoff Letters/Lien Release; Company Expenses.  The Company shall
have delivered to Parent, no later than two (2) Business Days prior to the
Closing Date, (i) a schedule setting forth the Indebtedness as of the Adjustment
Time and wire instructions for the payment thereof to all Debtholders, and the
Company shall have received and provided Parent with a copy of the pay-off
letters from the Debtholders in a form reasonably acceptable to Parent, pursuant
to which, among other things, such Debtholders acknowledge the release of their
Liens and the satisfaction of the obligations of the Company under such loan
documents applicable to such Indebtedness, including under any guarantees
relating thereto, upon receipt of the applicable payoff amount; provided,
however, that any such pay-off letters from Affiliated Debtholders to whom the
Company’s Indebtedness has been settled by payment of Parent Common Stock as
contemplated by Section 3.3(h) shall include investment representations from
such Affiliated Debtholders substantially in the form set forth above in Section
5.23 and (ii) a schedule setting forth the Company Expenses as of the open of
business on the Closing Date, invoices in support of such Company Expenses and
wire instructions for the payment thereof to each recipient set forth on such
schedule, all in a form reasonably acceptable to Parent.
 
(k)          Releases.  Parent shall have received a duly executed counterpart
from each Equityholder of a release substantially in the form attached hereto as
Exhibit F (collectively, the “Releases”).
 
 
-43-

--------------------------------------------------------------------------------

 
 
(l)           Company Expenses.  The Company Expenses shall have been paid off
in full on or prior to the Closing Date, as contemplated by the provisions of
Section 3.3(g).
 
(m)         Closing Consideration.  The amount that is the sum of the Closing
Expenses plus the Closing Net Indebtedness shall be less than the amount that is
the sum of the Closing Payment Cash Consideration plus the Closing Payment Stock
Consideration.
 
(n)          No Company Material Adverse Effect.  Since the date hereof, no
fact, event or circumstance shall have occurred which has had or would
reasonably be expected to have a Company Material Adverse Effect.
 
ARTICLE 11.
 
INDEMNIFICATION
 
Section 11.1.  Survival.  Each representation and warranty of the Equityholders
and the Company set forth in this Agreement or any certificate required to be
delivered pursuant to Section 10.2 shall survive the consummation of the
transactions contemplated herein for a period ending on the close of business on
the 18-month anniversary of the Closing Date; provided that (A) the Company
Fundamental Representations shall survive indefinitely and (B) the
representations and warranties made by the Company in Section 5.9, Section 5.23
and Section 5.24 hereof, shall survive until 60 days after the expiration of the
applicable statute of limitations.  Each representation and warranty of Parent
or Merger Sub set forth in this Agreement or any certificate required to be
delivered pursuant to Section 10.1 shall survive the consummation of the
transactions contemplated herein for a period ending on the close of business on
the 18-month anniversary of the Closing Date; provided that the Parent
Fundamental Representations shall survive indefinitely.  Each covenant and
agreement contained in this Agreement and the Transaction Documents shall
terminate and expire in accordance with its terms.  The period for which a
representation or warranty, covenant or agreement survives the Closing is
referred to herein as the “Applicable Survival Period.” If at any time prior to
the expiration of the Applicable Survival Period, Parent delivers to the
Equityholders’ Representative a notice stating the existence of any inaccuracy
in any of the representations and warranties made by the Equityholders or the
Company, a breach of a covenant by the Equityholders or the Company or the
making of any other claim for indemnification hereunder, then the claim asserted
shall survive the Applicable Survival Period until fully and finally resolved.
 
Section 11.2.  Indemnification by the Equityholders.  From and after the
Effective Time,  the Equityholders shall, jointly and severally, indemnify and
fully defend, save and hold Parent, any subsidiary of Parent, any Affiliate of
Parent and any of their respective directors, officers, employees,
representatives and agents (the “Indemnitees”), harmless if any Indemnitee shall
at any time or from time to time suffer any Loss arising out of or resulting
from, or shall pay or become obliged to pay any sum on account of, any suit,
action, investigation, claim or proceeding (each, a “Proceeding”), which
Proceeding arises out of or results from:
 
 
-44-

--------------------------------------------------------------------------------

 
 
(a)           any untruth, inaccuracy or breach of any representation or
warranty of the Company or the Equityholders contained in this Agreement or any
certificate required to be delivered pursuant to Section 10.2; provided,
however, that for purposes of determining whether there has been a breach of a
representation or warranty and for purposes of calculating Losses hereunder in
the event of such a breach any materiality, Company Material Adverse Effect and
similar qualifications shall be disregarded;
 
(b)           any failure of the Company or any Equityholder to duly perform or
observe any term, provision, covenant or agreement contained in this Agreement,
other than as set forth in Section 11.2(a);
 
(c)           any and all Honduran withholding (and similar) Taxes for all Tax
periods (or portions thereof) ending on or prior to the Closing Date; or
 
(d)           any claim by an Equityholder against the Equityholders’
Representative, any other Equityholder or the Company or Surviving Corporation,
with respect to the delivery, effectiveness or enforcement (in whole or in part)
of this Agreement or the Equityholders Distribution of Proceeds Agreement.
 
The Parties hereto acknowledge that the Indemnitees may incur Loss that would be
indemnifiable hereunder that does not adversely affect 2011 Adjusted EBITDA.
 
Section 11.3.  Procedures for Indemnification.
 
(a)           An Indemnification Claim shall be made by an Indemnitee by
delivery of a written declaration to the Equityholders’ Representative
requesting indemnification and specifying the basis on which indemnification is
sought and the amount of asserted Losses (to the extent known) and, in the case
of any Third-Party Claim, containing (by attachment or otherwise) such other
information as the Indemnitee shall have concerning such Third-Party Claim.  An
Indemnitee shall be required to provide the Equityholders’ Representative with
prompt written notice of an Indemnification Claim, including a Third-Party
Claim; provided that the failure to timely provide such notice shall not affect
an Indemnitee’s right to indemnification hereunder to the extent the Indemnitor
was not materially prejudiced thereby.
 
(b)           If the Indemnification Claim involves a Third-Party Claim, the
procedures set forth in Section 11.4 hereof shall be observed by the Indemnitee
and the Equityholders’ Representative and the Equityholders.  If the
Indemnification Claim involves a matter other than a Third-Party Claim, the
Equityholders’ Representative shall have thirty (30) days to object to such
Indemnification Claim by delivery of a written notice of such objection to the
Indemnitee specifying in reasonable detail the basis for such objection.  No
action shall be taken pursuant to the provisions of this Agreement or otherwise
by the Indemnitee until the expiration of the thirty (30)-day response
period.  Failure to timely so object or respond seeking to cure the matter
giving rise to an Indemnification Claim shall constitute a final and binding
acceptance of the Indemnification Claim by the Equityholders and the
Indemnification Claim shall be paid in accordance with Section 11.6.  If an
objection is timely interposed by the Equityholders’ Representative, then the
Indemnitee and the Equityholders’ Representative shall negotiate in good faith
for a period of thirty (30) days from the date (such period is hereinafter
referred to as the “Negotiation Period”) the Indemnitee receives such
objection.  After the Negotiation Period, if the Equityholders’ Representative
and the Indemnitee still cannot agree on the resolution of an Indemnification
Claim, either the Equityholders’ Representative or the Indemnitee may submit the
dispute concerning such Indemnification Claim for resolution as provided in
Section 13.2 below; provided, however, nothing herein shall prevent the parties
from seeking equitable or injunctive relief in a court of equity with respect to
such dispute.
 
 
-45-

--------------------------------------------------------------------------------

 
 
Section 11.4.  Defense of Third-Party Claims.
 
(a)           In the event of a Third-Party Claim, the Equityholders’
Representative shall have thirty (30) days (or such lesser time as may be
necessary to comply with statutory response requirements for litigation claims
that are included in such Third-Party Claims) from receipt of the
Indemnification Claim (the “Notice Period”) to notify the Indemnitee whether or
not the Equityholders will, at their sole cost and expense, defend the
Indemnitee against such claim.  Notwithstanding any provision contained herein
to the contrary, the Equityholders’ Representative, on behalf of the
Equityholders, shall not have the right to assume control of such defense and
shall pay the reasonable fees and expenses of counsel retained by the
Indemnitee, if (i) the claim over which the Equityholders seek to assume control
(x) seeks non-monetary relief and (y) involves criminal or quasi-criminal
allegations, or (ii) unless the Equityholders’ Representative, on behalf of the
Equityholders, has agreed in writing with the Indemnitee to pay any and all
amounts payable in respect of such Third-Party Claim.  If the Equityholders’
Representative fails to appoint a lead counsel with 60 days following the
receipt of notice of an Indemnification Claim or fails to defend such Proceeding
with reasonable vigor, then after receipt of 10 days’ written notice of such
fact by the Indemnitee, then the Indemnitee shall be entitled to employ one
legal counsel to assume and control the defense, prosecution, negotiation and
settlement of such Third-Party Claim at the expense of the Equityholders if it
is determined that the Equityholders are responsible for a material portion of
the Indemnification Claim hereunder (provided that the Equityholders shall have
the right to appoint counsel to participate in such proceeding at their sole
expense).
 
(b)           Subject to Section 11.4(a), in the event that the Equityholders’
Representative notifies the Indemnitee within the Notice Period that the
Equityholders acknowledge their indemnification obligations in respect of such
claim under this Article 11 and will defend the Indemnitee against such claim
then, except as hereinafter provided, the Equityholders shall have the right to
defend the Indemnitee by appropriate proceedings, which proceedings shall be
promptly settled or prosecuted by the Equityholders’ Representative to a final
conclusion in such a manner as to minimize the risk of the Indemnitee becoming
subject to liability for any other significant matter.  If the Indemnitee
desires to employ its own counsel and/or participate in any such defense or
settlement, it may do so at its expense.
 
(c)           Except where the Equityholders’ Representative disputes the
liability and/or the amount thereof of the Equityholders in a timely manner
under this Section 11.4, the Equityholders shall be conclusively liable for the
amount of any Loss resulting from such claim or defense.
 
(d)           The Indemnitee and the Equityholders’ Representative shall
cooperate with each other in all reasonable respects in connection with the
defense of any Third-Party Claim in respect of which indemnification is sought
hereunder.
 
 
-46-

--------------------------------------------------------------------------------

 
 
(e)           No settlement of a Third-Party Claim shall be made without the
prior written consent by or on behalf of the Indemnitee, if such settlement
involves or would result in any action by Indemnitee other than the payment of
money which is paid in full by the Equityholders. Any settlement of a
Third-Party Claim shall include an unconditional term releasing the Indemnitee
from all liability in respect of such asserted liability.
 
Section 11.5.  Limitations.
 
(a)           Deductible.  The Equityholders shall not be obligated to provide
indemnification for claims under Section 11.2(a) until the aggregate dollar
amount of any Losses subject to indemnification by the Equityholders exceeds an
aggregate amount equal to $275,000 (the “Deductible”).  In the event that the
aggregate amount of such Losses exceeds the Deductible, then the Equityholders
shall indemnify (subject to the other limitations set forth in this Article 11)
the Indemnitees only for such Losses in excess of the
Deductible.  Notwithstanding the above, in no event shall the Deductible apply
to Losses of any Indemnified Party (i) in connection with or arising out of or
resulting from breaches of any Company Fundamental Representations or (ii) in
respect of any indemnification obligation pursuant to Section 11.2(b), Section
11.2(c), Section 11.2(d) or fraud.
 
(b)           Cap.  The maximum aggregate obligation for the Equityholders from
and against all Losses under Section 11.2(a) at any given time shall not exceed
37.5% of the Gross Merger Consideration (the “Indemnification Cap”); provided
that the Indemnification Cap shall not apply to Losses of any Indemnitee (i) in
connection with or arising out of or resulting from breaches of any Company
Fundamental Representations or (ii) in respect of any indemnification obligation
pursuant to Section 11.2(b), Section 11.2(c), Section 11.2(d) or fraud (the
“Indemnification Cap Exceptions”).
 
Section 11.6.  Manner of Payment.  Any indemnification payment pursuant to this
Article 11 shall be effected, at the option of the Equityholders’ Representative
(i) from the Aggregate Holdback Shares other than the EBITDA Adjustment Holdback
Shares (such shares of Parent Common Stock to be valued at the Reference Price),
until the Aggregate Holdback Shares (other than the EBITDA Adjustment Holdback
Shares) are reduced to zero (0) and/or (ii) by wire transfer of immediately
available funds by the Equityholders to an account designated by Parent and
(iii) any combination of clauses (i) and (ii).  Any indemnification payment
pursuant to Section 11.2(c) shall be effected first from the Tax Holdback Shares
(such shares of Parent Common Stock to be valued at the Reference Price) until
the Tax Holdback Shares are reduced to zero (0) and then pursuant to the
preceding sentence.
 
Section 11.7.  Release from Holdback.
 
(a)           No later than 10 days following the 12-month anniversary of the
Closing Date, Parent shall issue to the Equityholders’ Representative (for
transfer by the Equityholders’ Representative pursuant to and in accordance with
the provisions of the Equityholders Distribution of Proceeds Agreement), the
One-Year Tax Holdback Shares less the Claim Reserves for Open Claims under
Section 11.2(c) in respect of the Tax Holdback Shares (valued at the Reference
Price), as of such date, if any and only to the extent that such Claim Reserves
exceed the remaining Tax Holdback Shares after giving effect to the issuance of
Tax Holdback Shares under this Section 11.7(a).
 
 
-47-

--------------------------------------------------------------------------------

 
 
(b)           No later than 10 days following the 18-month anniversary of the
Closing Date, Parent shall issue to the Equityholders’ Representative (for
transfer by the Equityholders’ Representative pursuant to and in accordance with
the provisions of the Equityholders Distribution of Proceeds Agreement), a
number of (i) Aggregate Holdback Shares (other than Tax Holdback Shares) equal
to the Unclaimed Holdback thereof, if any, as of such date, and (ii) Tax
Holdback Shares equal to the Tax Holdback Shares less the Two-Year Tax Holdback
Shares less the Claim Reserves for Open Claims under Section 11.2(c) in respect
of the Tax Holdback Shares (valued at the Reference Price), as of such date, if
any and only to the extent that such Claim Reserves exceed the remaining Tax
Holdback Shares after giving effect to the issuance of Tax Holdback Shares under
this Section 11.7(b).
 
(c)           No later than 10 days following the 24-month anniversary of the
Closing Date, Parent shall issue to the Equityholders’ Representative (for
transfer by the Equityholders’ Representative pursuant to and in accordance with
the provisions of the Equityholders Distribution of Proceeds Agreement), the
remainder of the Tax Holdback Shares less the Claim Reserves for Open Claims
under Section 11.2(c) in respect of the Tax Holdback Shares (valued at the
Reference Price), as of such date, if any.
 
(d)           If the Company receives written confirmation from the applicable
Regulatory Authority or other evidence in form and substance reasonably
acceptable to Parent that the Company does not owe any Honduran withholding (or
similar) Taxes for any Tax period (or portion thereof) ending on or prior to the
Closing Date or that the maximum liability with respect to such Taxes is less
than the Tax Holdback Shares (valued at the Reference Price), Parent shall issue
to the Equityholders’ Representative (for transfer by the Equityholders’
Representative pursuant to and in accordance with the provisions of the
Equityholders Distribution of Proceeds Agreement) the Tax Holdback Shares or the
amount by which the Tax Holdback Shares (valued at the Reference Price) exceed
such maximum liability, as appropriate.
 
(e)           The Aggregate Holdback Shares constituting the Claim Reserve (or
any portion thereof) for an Open Claim shall no longer be required to be
reserved by Parent (or issued to the Equityholders) (the “Unreleased Amount”) if
and to the extent consistent with a copy of a final order or judgment and/or
award from a court or other agreed upon arbiter of competent jurisdiction and
authority pertaining to such Open Claim (a “Final Determination”).  If the
Unreleased Amount constitutes less than all of a Claim Reserve and the 18-month
anniversary of the Closing Date has passed, within 10 days following the Final
Determination of such Open Claim, Parent shall issue to the Equityholders’
Representative (for transfer by the Equityholders’ Representative pursuant to
and in accordance with the provisions of the Equityholders Distribution of
Proceeds Agreement) such number of Aggregate Holdback Shares equal to the amount
of such Claim Reserve less the Unreleased Amount and such Claim Reserve shall be
reduced to zero, provided that (i) only the number of Aggregate Holdback Shares
representing an amount equal to any excess over the aggregate amount of all
Claim Reserves for all such other Open Claims and (ii) Tax Holdback Shares shall
only be released in accordance with Sections 11.7(a) through (d) above, however
any Tax Holdback Shares subject to Claim Reserves at the release dates under
Sections 11.7(a) through 11.7(c) shall remain subject to the Claim Reserves
until resolution thereof.
 
 
-48-

--------------------------------------------------------------------------------

 
 
Section 11.8.  Exclusive Remedy.  Except for fraud and except as set forth
elsewhere in any Transaction Document, from and after the Closing the sole and
exclusive remedy of the  Indemnitees for any and all claims or Losses relating
to or arising out of, or in connection with, this Agreement or the transactions
contemplated hereby (whether any such claim may be made in contract, breach of
warranty, tort or otherwise) shall be an action for indemnity pursuant to this
Article 11, which shall be governed and limited by this Article 11 or as
otherwise provided elsewhere herein.
 
Section 11.9.  Exceptions to Joint and Several Liability.   Notwithstanding
anything contained herein to the contrary, in the case of a breach of the
representations and warranties under Section 5.23 for which a claim for
indemnification is made under Section 11.2(a), an Equityholder shall only be
liable to the Parent for its or his breach of such representations and
warranties and shall not be liable to the Parent, under Section 11.2(a) or
otherwise, for any other Equityholder’s breach of such representations and
warranties.
 
Section 11.10.  Certain Tax Matters.  Parent covenants and agrees that, for two
years following the Closing Date, Parent shall consult with the Equityholders’
Representative with respect to any (i) inquiry or other action with any taxing
authority with respect to any Taxes of the Company for any period prior to the
Closing and for which the Equityholders are responsible under Section 11.2(c)
including, without limitation, making application under a voluntary disclosure
(or similar) program, provided that nothing contained in this Section 11.10
shall prevent Parent or the Company or the Surviving Corporation from responding
to and cooperating with any audit, investigation or proceeding instituted by any
such taxing authority with respect to any Taxes of the Company for any period
prior to the Closing and for which the Equityholders are responsible under
Section 11.2(c) or (ii) any amendment, modification or other change to any Tax
Return of the Company for any Tax period prior to the Closing.  Parent shall
provide to the Equityholders’ Representative copies of any correspondence,
filings, amendments or other documents furnished, received, filed and/or
submitted (as appropriate) by Parent or the Company after the Closing with
respect to Tax matters described in this Section 11.2 and such additional
information regarding such Tax matters as the Equityholders’ Representative may
reasonably request from time to time.
 
ARTICLE 12.
 
TERMINATION
 
Section 12.1.  Termination.  This Agreement may be terminated at any time prior
to the Closing only as follows:
 
(a)           by written agreement of Parent and the Company;
 
 
-49-

--------------------------------------------------------------------------------

 
 
(b)           by either Parent or the Company, by giving written notice of such
termination to the other party, if the Closing shall not have occurred on or
prior to August 15, 2011 (the “Outside Date”); provided, that the Outside Date
may be extended by mutual written agreement of the Parties; provided, further,
that the right to terminate this Agreement pursuant to this clause (b) shall not
be available to any Party that is then in breach in any material respect of its
obligations under this Agreement;
 
(c)           by Parent, if there has been a breach of any representation,
warranty, covenant or agreement made by the Company or the Equityholders in this
Agreement that would give rise to the failure of any of the conditions to
Closing set forth in Section 10.2, and such breach or condition is not cured or
waived by Parent within ten (10) Business Days following notice thereof by
Parent;
 
(d)           by the Company, if there has been a breach of any representation,
warranty, covenant or agreement made by Parent or Merger Sub in this Agreement
that would give rise to the failure of any of the conditions to Closing set
forth in Section 10.1, and such breach or condition is not cured or waived by
the Company within ten (10) Business Days following notice thereof by the
Company;
 
(e)           by Parent, if the conditions set forth in Section 10.1 become
impossible to satisfy other than by breach of Parent;
 
(f)            by the Company, if the conditions set forth in Section 10.2
become impossible to satisfy other than by breach of the Company or the
Equityholders;
 
(g)           by Parent or the Company, if any Regulatory Authority shall have
issued an Order, decree or ruling or taken any other action permanently
enjoining, restraining or otherwise prohibiting the transactions contemplated by
this Agreement and such Order, decree or ruling or other action shall have
become final and nonappealable; or
 
(h)           by Parent, if the amount that is the sum of the Closing Expenses
plus the Closing Indebtedness is greater than the amount that is the sum of the
Closing Payment Cash Consideration plus the Closing Payment Stock Consideration.
 
Section 12.2.  Effect of Termination.  In the event of the termination of this
Agreement in accordance with Section 12.1, this Agreement shall thereafter
become void and have no effect, and no Party or such Party’s Affiliates or any
of their respective officers, directors or employees shall have any liability or
obligation arising out of this Agreement or the transactions contemplated hereby
to any other Party hereto or such other Party’s Affiliates or any of their
respective officers, directors or employees, except for the obligations of the
Parties to this Agreement contained in this Article 12, Article 13 and any
related definition provisions of Exhibit A, each of which provisions shall
survive termination and remain valid and binding obligations of the Parties, and
except that nothing contained in this Agreement will relieve any party from
liability for fraud or material breach of this Agreement prior to such
termination.
 
 
-50-

--------------------------------------------------------------------------------

 
 
ARTICLE 13.
 
MISCELLANEOUS
 
Section 13.1.  Successors and Assigns.  Except as otherwise provided in this
Agreement, no Party hereto shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of (i) prior to the
Closing, Parent, the Company and the Equityholders’ Representative and (ii) from
and after the Closing, Parent and the Equityholders’ Representative, and any
such attempted assignment without such prior written consent shall be void and
of no force and effect.  This Agreement shall inure to the benefit of and shall
be binding upon the successors and permitted assigns of the
Parties.  Notwithstanding the foregoing, (x) prior to the Closing, Merger Sub
shall have the right to assign its rights and/or delegate its obligations
hereunder to any Affiliate that is directly or indirectly wholly owned by Parent
and (y) Parent and the Surviving Corporation shall have the right to assign its
rights and/or delegate its obligations hereunder (A) to any Affiliates, (B) to
any financing sources for collateral purposes or (C) to any subsequent purchaser
of all or substantially all of the stock or assets of Parent or the Surviving
Corporation.
 
Section 13.2.  Governing Law; Jurisdiction.
 
(a)           This Agreement shall be construed, performed and enforced in
accordance with, and governed by, the laws of the State of Delaware, without
giving effect to the principles of conflicts of laws thereof.  Except for the
matters to be decided by the Accounting Expert hereunder, the Parties
irrevocably elect as the sole judicial forum for the adjudication of any matters
arising under or in connection with this Agreement, and consent to the
jurisdiction of, the courts of the Chancery Court of the State of Delaware.  The
Parties hereby waive, and agree not to assert, any defense in any action, suit
or proceeding for the interpretation or enforcement of this Agreement and any
Transaction Document, that such action, suit or proceeding may not be brought or
is not maintainable in such courts or that this Agreement may not be enforced in
or by such courts or that their property is exempt or immune from execution,
that the suit, action or proceeding is brought in an inconvenient forum, or that
the venue of the suit, action or proceeding is improper.
 
(b)           Each Party hereby waives, to the fullest extent permitted by law,
any right to trial by jury of any claim, demand, action, or cause of action
(i) arising under this Agreement or (ii) in any way connected with or related or
incidental to the dealings of the Parties in respect of this Agreement or any of
the transactions related hereto, in each case, whether now existing or hereafter
arising, and whether in contract, tort, equity, or otherwise.  Each Party hereby
further agrees and consents that any such claim, demand, action, or cause of
action shall be decided by court trial without a jury and that the Parties may
file a copy of this Agreement with any court as written evidence of the consent
of the Parties to the waiver of their right to trial by jury.
 
(c)           Service of process with respect that might be served in any action
or proceeding may be made upon the Parties  by mailing a copy thereof by
registered or certified mail, postage prepaid, to such Party at its address as
provided in Section 13.5.
 
Section 13.3.  Expenses.  Except for the Company Expenses, which shall be paid
pursuant to the provisions of Section 3.3(g), all the fees, expenses and costs
incurred in connection with this Agreement and the transactions contemplated
hereby shall be paid by the Party incurring such fees, expenses and costs
(“Transaction Expenses”).  No additional Transaction Expenses shall be paid by
or charged to the Company if such Transaction Expenses would become payable
after the Closing.
 
 
-51-

--------------------------------------------------------------------------------

 
 
Section 13.4.  Severability.  In the event that any provision of this Agreement
is declared by any court or other judicial or administrative body to be null,
void or unenforceable, said provision shall survive to the extent it is not so
declared, and all of the other provisions of this Agreement shall remain in full
force and effect.
 
Section 13.5.  Notices.  All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given (i) on the date of service if served personally on the party to whom
notice is to be given, (ii) on the day of transmission if sent via facsimile
transmission to the facsimile number given below, and telephonic confirmation of
receipt is obtained promptly after completion of transmission, (iii) on the day
of transmission if sent via electronic mail transmission to the electronic mail
addresses given below, and electronic confirmation of receipt is obtained
promptly after completion of transmission, (iv) on the day after delivery to
Federal Express or similar overnight courier or the Express Mail service
maintained by the U.S. Postal Service or (v) on the fifth day after mailing, if
mailed to the party to whom notice is to be given, by first-class mail,
registered or certified, postage prepaid and properly addressed, to the party as
follows::
 
If to the Company, prior to Closing, or the Equityholders:
 
Buxbaum Group
28632 Roadside Drive, Suite 200
Agoura Hills, CA 91301
Attn:  Mr. Scott Rusczyk
Facsimile:  (818) 878-3911
e-mail: srusczyk@buxbaumgroup.com
 
Copy to:
 
Stevens & Lee
620 Freedom Business Center, Suite 200
P.O. Box 62330
King of Prussia, PA 19406
Attn:  Steven M. Tyminski, Esq.
Facsimile:  (610) 371-7986
e-mail:  smt@stevenslee.com
 
If to the Equityholders’ Representative, following Closing, on behalf of the
Equityholders:
 
BGY II, LLC
c/o Buxbaum Group
28632 Roadside Drive, Suite 200
Agoura Hills, CA 91301
Attn:  Mr. Paul Buxbaum
Facsimile:  (818) 878-3911
e-mail:  pbuxbaum@buxbaumgroup.com
 
 
-52-

--------------------------------------------------------------------------------

 
 
Copies to:
 
Stevens & Lee
620 Freedom Business Center, Suite 200
P.O. Box 62330
King of Prussia, PA 19406
Attn:  Steven M. Tyminski, Esq.
Facsimile:  (610) 371-7986
e-mail:  smt@stevenslee.com
 
If to Parent:
 
Hampshire Group, Limited
114 W. 41st Street
New York, NY 10036
Attn:  Heath L. Golden
Facsimile:  (212) 512-0388
e-mail:  hgolden@hamp.com
 
Copy to:
 
Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, New York 10019
Attn:       Steven J. Gartner, Esq.
Mark A. Cognetti, Esq.
Facsimile:  (212) 728-8111
e-mail:     sgartner@willkie.com
mcognetti@willkie.com
 
Any party may change its address for the purpose of this Section by giving the
other party written notice of its new address in the manner set forth above.
 
Section 13.6.  Amendments; Waivers.  This Agreement may be amended or modified,
and any of the terms, covenants, representations, warranties or conditions
hereof may be waived, only by a written instrument executed by Parent, Merger
Sub, the Company and the Equityholders’ Representative, or in the case of a
waiver, by the Party waiving compliance.  Any waiver by any Party of any
condition, or of the breach of any provision, term, covenant, representation or
warranty contained in this Agreement, in any one or more instances, shall not be
deemed to be or construed as further or continuing waiver of any such condition,
or of the breach of any other provision, term, covenant, representation or
warranty of this Agreement.
 
Section 13.7.  Entire Agreement.  This Agreement and the Confidentiality
Agreement contain the entire understanding between the Parties with respect to
the transactions contemplated hereby and supersede and replace all prior and
contemporaneous agreements and understandings, oral or written, with regard to
such transactions.  All schedules hereto and any documents and instruments
delivered pursuant to any provision hereof are expressly made a part of this
Agreement as though completely set forth herein.
 
 
-53-

--------------------------------------------------------------------------------

 
 
Section 13.8.  Parties in Interest.  Nothing in this Agreement is intended to
confer any rights or remedies on any Persons other than the Company, the
Equityholders, Parent, Merger Sub, and their respective successors and permitted
assigns.  Nothing in this Agreement is intended to relieve or discharge the
obligations or liability of any third persons to the Company, the Equityholders,
Parent or Merger Sub.  No provision of this Agreement shall give any third
persons any right of subrogation or action over or against the Company, the
Equityholders, Parent or Merger Sub.
 
Section 13.9.  Section and Paragraph Headings; Incorporation of Recitals.  The
article, section and paragraph headings in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.  The WHEREAS clauses preceding this Agreement are incorporated herein
by reference including, without limitation, all defined terms set forth therein.
 
Section 13.10.  Interpretation.
 
(a)           When a reference is made in this Agreement to an Article, a
Section, Exhibit or Schedule, such reference shall be to an Article of, a
Section of, or an Exhibit or Schedule to, this Agreement unless otherwise
indicated.  The table of contents and headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.  Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”.  The words “hereof”, “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.  All
terms defined in this Agreement shall have the defined meanings when used in any
document made or delivered pursuant hereto unless otherwise defined
therein.  The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such terms.  Any agreement, instrument
or statute defined or referred to herein or in any agreement or instrument that
is referred to herein means such agreement, instrument or statute as from time
to time amended, modified or supplemented, including (in the case of agreements
or instruments) by waiver or consent and (in the case of statutes) by succession
of comparable successor statutes and references to all attachments thereto and
instruments incorporated therein.  References to a Person are also to its
permitted assigns and successors.
 
(b)           The Parties have participated jointly in the negotiation and
drafting of this Agreement and, in the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as jointly drafted
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.
 
Section 13.11.  Waiver of Conflicts Regarding Representation.  Recognizing that
Stevens & Lee, P.C. has acted as legal counsel to the Company and the
Equityholders prior to the Closing and that Stevens & Lee, P.C. may act as legal
counsel to the Equityholders after the Closing, Parent shall cause the Company
and each subsidiary thereof to waive any conflicts that may arise in connection
with Stevens & Lee, P.C. representing the Equityholders after the Closing.
 
 
-54-

--------------------------------------------------------------------------------

 
 
Section 13.12.  Remedies.  The provisions of this Agreement and the rights and
remedies of the Parties under this Agreement are cumulative and are without
prejudice and in addition to any rights or remedies which a Party may have in
Law or in equity.  No single or partial exercise by a Party of any right or
remedy under this Agreement, or at Law or in equity, will, unless if the
contrary is expressly stated, hinder or prevent the further exercise by it of
any such right or remedy.  All rights, powers and remedies provided under this
Agreement or otherwise available in respect hereof at Law or in equity will be
cumulative and not alternative, and the exercise of any thereof by either party
will not preclude the simultaneous or later exercise of any other such right,
power or remedy by such party.
 
Section 13.13.  Counterparts.  This Agreement may be executed by the Parties in
one or more counterparts or duplicate originals, each of which when so executed
and delivered shall be deemed an original, but all of which together shall
constitute one and the same instrument, and all signatures need not appear on
any one counterpart.  Any facsimile copies hereof or signature hereon shall, for
all purposes, be deemed originals.  The exchange of a fully executed Agreement
(in counterpart or otherwise) by electronic transmission in PDF format or by
facsimile shall be sufficient to bind the Parties.
 
 
-55-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, or have executed this
Agreement in their individual capacities, as applicable, as of the date first
above written.
 

 
PARENT:
HAMPSHIRE GROUP, LIMITED
         
 
By:
/s/ Heath L. Golden     Name:    Heath L. Golden     Title: Chief Executive
Officer                    
MERGER SUB:
RG MERGER SUB, S.A.
            By: /s/ Heath L. Golden     Name: Heath L. Golden     Title: Chief
Executive Officer                    
COMPANY:
RIO GARMENT S. DE R.L.
            By: /s/ Scott Rusczyk     Name: Scott Rusczyk     Title: President  
                  EQUITYHOLDERS:             /s/ Paul Buxbaum     Name:
Paul Buxbaum
            /s/ David Gren     Name: David Gren                    
YIH III, LLC
            By: /s/ Benjamin Yogel     Name: Benjamin Yogel     Title: Member of
the Managing Member  

 
 
 

--------------------------------------------------------------------------------

 
 

 
EQUITYHOLDERS’ REPRESENTATIVE:


BGY II, LLC
         
 
/s/ Paul Buxbaum     Name:   Paul Buxbaum     Title: Member  

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE I:


EQUITYHOLDERS
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
DEFINITIONS
 
As used in this Agreement (including the recitals and Schedules hereto), the
following terms shall have the following meanings (such meanings to be
applicable equally to both singular and plural forms of the terms defined):
 
“2011 Adjusted EBITDA” means, for the 12 months ended December 31, 2011, net
income (or loss) (excluding any gross profit related to O’Quinn) plus the sum of
interest expense net of interest income, federal income Tax expense, if any,
depreciation and amortization, of the Company (for periods prior to the Closing)
and the Surviving Corporation (for periods after the Closing) on a stand-alone
basis and without regard to the fact that the Surviving Corporation is a
subsidiary of the Parent (and exclusive of any overhead or similar allocations
made by Parent), in each case, determined in accordance with GAAP as
consistently applied, subject, however, to the following adjustments (i) 2011
Adjusted EBITDA shall be increased by the aggregate gross margin attributable to
revenue recognized for certain products shipped during December 2010 (the amount
of which revenue the Parties acknowledge and agree is $3,144,034), provided that
the Parties shall use an assumed gross margin percentage of 12.4% for the
purpose of determining such gross margin under this clause (i), and (ii) 2011
Adjusted EBITDA shall be increased by $100,000;
 
“Accounting Expert” means J.H. Cohn, LLP or if J.H. Cohn, LLP is unavailable, an
independent accounting firm of national reputation in the United States mutually
acceptable to Company and Parent;
 
“Acquisition Proposal” means any proposal or offer from any Person other than
Parent or Merger Sub relating to any acquisition of all or any of the shares of
capital stock of the Company, or all or any substantial part of the assets of
the Company, the sale or issuance of any equity interest in any Person formed by
any Equityholder or any Affiliate of the Company to which any of the assets of
the Company or the stock of the Company may be contributed, or any merger or
consolidation of the Company or of any Person formed by any Equityholder or any
Affiliate of the Company to which any stock or assets of the Company may be
contributed or any other transaction inconsistent with the transactions
contemplated hereby;
 
“Adjusted EBITDA Statement” shall have the meaning set forth in Section 3.5(a);
 
“Adjustment Time” means the open of business on the Closing Date;
 
“Aeropostale” means Aeropostale, Inc.
 
“Aeropostale Note Facility” means the credit facility made available by
Aeropostale to the Company and BTF pursuant to that certain Secured Promissory
Note dated June 9, 2011 in the principal amount of One Million Dollars
($1,000,000) executed and delivered by the Company and BTF in favor of
Aeropostale, the proceeds of which are used by the Company to facilitate yarn
product purchases that are incorporated into products produced by the Company
for Aeropostale;
 
 
-i-

--------------------------------------------------------------------------------

 
 
“Affiliate” means, with respect to any Person, (i) each Person that, directly or
indirectly, owns or controls such Person, and (ii) each Person that controls, is
controlled by or is under common control with such Person or any Affiliate of
such Person, provided, that, for the purpose of this definition, “control” of a
Person means the possession, directly or indirectly, of the power to direct or
cause the direction of its management or policies, whether through the ownership
of voting securities, by contract or otherwise;
 
“Affiliated Debtholders” means the Persons to whom or which Indebtedness is owed
by the Company as of the Closing consisting of the following: (i) the Buxbaum
Affiliates; (ii) David Gren; and (iii) YIH;
 
“Aged Trade Payables” shall have the meaning set forth in Section 3.4(e);
 
“Aged Trade Payables Contribution Amount” means the $2,000,000 contribution
required to be made by Parent pursuant to Section 3.4(e) on account of the Aged
Trade Payables;
 
“Aggregate Escrow Amount” means $3,500,000;
 
“Aggregate Holdback Amount” means $6,500,000;
 
“Aggregate Holdback Shares” means a number of shares of Parent Common Stock
equal to the quotient obtained by dividing the Aggregate Holdback Amount by the
Reference Price;
 
“Aggregate Value” means the product of (i) 2011 Adjusted EBITDA and (ii) three
(3);
 
“Aggregate Value Deficiency Amount” shall have the meaning set forth in
Section 3.5(c)(ii);
 
“Aggregate Value Excess Amount” shall have the meaning set forth in
Section 3.5(c)(i);
 
“Applicable Cash Amount” means the Base Amount plus the Designated Cash
Increase, if any;
 
“Applicable Cash Percentage” means the quotient obtained by dividing the
Applicable Cash Amount by the Estimated Gross Merger Consideration;
 
“Applicable Stock Amount” means the Base Amount minus the Designated Cash
Increase, if any;
 
“Applicable Stock Percentage” means the quotient obtained by dividing the
Applicable Stock Amount by the Estimated Gross Merger Consideration;
 
“Applicable Survival Period” shall have the meaning set forth in Section 11.1;
 
“Article 350” shall have the meaning set forth in Section 1.4;
 
“Base Amount” means 50% of the Estimated Gross Merger Consideration;
 
 
-ii-

--------------------------------------------------------------------------------

 
 
“Base Gross Merger Consideration” means (i) the Aggregate Value, minus (ii) the
Aged Trade Payables Contribution Amount plus (iii) the amount (if any) by which
Closing Working Capital exceeds Target Working Capital, minus (iv) the amount
(if any) by which the Target Working Capital exceeds the Closing Working
Capital;
 
“Books and Records” means all existing data, Databases, books, records (except
those records in Company’s corporate offices or at off-site storage facilities
which are duplicates of the Books and Records), correspondence, business plans
and projections, records of sales, customer and vendor lists, files and papers
of the Company and its subsidiaries;
 
“Bylaws” shall have the meaning set forth in Section 2.3 hereof;
 
“BTF” means Buxtradefina, LLC;
 
“Business Day” means days other than Saturdays, Sundays and other legal holidays
or days on which the banks in New York, New York or in Tegucigalpa, the Republic
of Honduras, are closed;
 
“Buxbaum Affiliates” means, collectively, (i) Buxbaum Holdings, Inc., (ii) BTF
and (iii) Buxbaum Company, LLC;
 
“Cash” means the aggregate amount of cash of the Company that would be listed as
such on a balance sheet of the Company prepared pursuant to and in accordance
with GAAP;
 
“Cash Equivalents” means the aggregate amount of short-term investments of the
Company that would be listed as such on a balance sheet of the Company prepared
pursuant to and in accordance with GAAP, including the certificates of deposit
with the Unaffiliated Debtholder;
 
“Claim Reserve” means the amount represented by all Open Claims;
 
“Closing” shall have the meaning set forth in Section 4;
 
“Closing Date” shall have the meaning set forth in Section 4;
 
“Closing Indebtedness” means the aggregate amount of consolidated Indebtedness
of the Company and its subsidiaries as of the Adjustment Time;
 
“Closing Net Indebtedness” means Closing Indebtedness minus Cash and Cash
Equivalents;
 
“Closing Payment Cash Consideration” means (i) the product of the Estimated
Gross Merger Consideration multiplied by Applicable Cash Percentage less
(ii) the Aggregate Escrow Amount less (iii) the amount of Estimated Closing
Indebtedness less (iv) the amount of Estimated Company Expenses;
 
 
-iii-

--------------------------------------------------------------------------------

 
 
“Closing Payment Stock Consideration” means (i) the product of the Estimated
Gross Merger Consideration multiplied by Applicable Stock Percentage less
(ii) the Aggregate Holdback Amount;
 
“Closing Statement” has the meaning set forth in Section 3.4(a);
 
“Closing Working Capital” means the Net Working Capital as of the Adjustment
Time, determined in accordance with Section 3.4;
 
“Code” has the meaning set forth in the Preamble hereto;
 
“Company” has the meaning set forth in the Preamble hereto;
 
“Company Benefit Plan” means an “employee benefit plan” within the meaning of
Section 3(3) of ERISA and all other employee compensation and benefits plans,
policies, programs, arrangements or payroll practices, including multiemployer
plans within the meaning of Section 3(37) of ERISA, and each other stock
purchase, stock option, restricted stock, severance, retention, employment,
consulting, change-of-control, collective bargaining, bonus, incentive, deferred
compensation, employee loan, fringe benefit and other benefit plan, agreement,
program, policy, commitment or other arrangement, whether or not subject to
ERISA (including any related funding mechanism now in effect or required in the
future), whether formal or informal, oral or written, in each case sponsored,
maintained, contributed or required to be contributed to by the Company or any
of its Affiliates or under which the Company or any its Affiliates has any
current or potential liability;
 
“Company Expenses” means the aggregate amount payable by the Company for all
costs and expenses incurred by the Company by or on behalf of the Company or the
Equityholders in connection with the consummation of the transactions
contemplated by this Agreement;
 
“Company Fundamental Representations” means, collectively, the representations
and warranties contained in Section 5.1 (Organization) other than the third
sentence thereof, Section 5.2 (Authorization and Validity of Agreement),
Section 5.3 (No Conflict or Violation),  Section 5.7 (Capital Stock and Related
Matters) and Section 5.21 (No Finder);
 
“Company Group” means the Company, Parent or any of its direct or indirect
subsidiaries or Affiliates;
 
“Company Insurance Policy” has the meaning set forth in Section 5.20;
 
“Company Material Adverse Effect” or “Company Material Adverse Change” means any
change, event or effect that has, or that would reasonably be expected to have,
individually or in the aggregate, a material adverse effect on the business,
assets, properties, results of operations, prospects or condition (financial or
otherwise) of the Company taken as a whole; provided, however, that any adverse
change, event, development or effect arising from or relating to any of the
following shall not be deemed to constitute and shall not be taken into account
in determining whether there has been, a Company Material Adverse Effect:
(i) conditions affecting the U.S. economy, Honduran economy or the global
economy, in each case, as a whole, or the industry in which the Company
operates; (ii) national or international political or social conditions,
including the engagement by the United States or Honduras in hostilities,
whether or not pursuant to the declaration of a national emergency or war, or
the occurrence of any military or terrorist attack upon the United States, or
any of its territories, possessions, or diplomatic or consular offices or upon
any military installation, equipment or personnel of the United States;
(iii) changes in financial, banking, or securities markets (including any
disruption thereof); (iv) changes in GAAP; (v) changes in Law; (vi) the taking
of any action contemplated by this Agreement or any of the Transaction
Documents; (vii) any “act of God,” including, but not limited to, natural
disasters and earthquakes;  or (viii) changes resulting from the public
announcement of the execution of this Agreement or any of the Transaction
Documents; provided further that such conditions in clauses (i), (ii), (iii),
(iv), (v) and (vii) shall be taken into account to the extent they have
adversely affected the Company disproportionately as compared to their effect on
other comparable companies in the same industry sector as the Company.
 
 
-iv-

--------------------------------------------------------------------------------

 
 
“Company Organizational Documents” means the Constitucion Social De la sociedad
mercantil Rio Garment Sociedad de Responsabilid Limitada, together with all
amendments thereto to the date hereof;
 
“Company Partes Social” means a partnership interest in the Company;
 
“Company Partes Social Deemed Outstanding” means, as of any time, all Company
Partes Social then outstanding and all Company Partes Social issuable upon
exercise, conversion or exchange of all Convertible Securities of the Company
then outstanding;
 
“Confidentiality Agreement” means that certain Confidentiality Agreement, by and
between Parent and the Company, dated as of November 17, 2010;
 
“Confidential Information” shall have the same meaning as ascribed to such term
in the Confidentiality Agreement;
 
“Contracts” means all contracts, commitments and agreements (whether written or
not) to which the Company is a party or to which any assets of the Company are
subject, including, without limitation, all indentures, loan agreements,
security agreements, and all other contracts, commitments or agreements,
partnership or joint venture agreements, service contracts, leases, employment,
commission and consulting agreements, suretyship contracts, letters of credit,
reimbursement agreements, contracts or commitments limiting or restraining the
Company from engaging or competing in any lines of business or with any Person,
firm or corporation, documents granting the power of attorney with respect to
the affairs of the Company, options to purchase any assets or property rights,
working capital maintenance or other form of guaranty agreements and all other
agreements to which Company is a party or to which any assets of the Company are
subject;
 
“Convertible Securities” means any all options, warrants, subscription rights,
preemptive rights, rights of first offer or refusal or other securities,
interests, rights (including contractual rights) or commitments to acquire
(whether through issuance of new Equity Interests, the transfer of outstanding
Equity Interests or otherwise) or that are exercisable for, convertible into or
exchangeable for Equity Interests, including, without limitation, the Warrant;
 
 
-v-

--------------------------------------------------------------------------------

 
 
“Databases” means databases in all forms, versions and media, together with
prior and proposed updates, modifications and enhancements thereto, as well as
all documentation and listings therefor used in the Business;
 
“Debtholders” means the Affiliated Debtholders and the Unaffiliated Debtholders;
 
“Deductible” shall have the meaning set forth in Section 11.5(a);
 
“Deed of Merger” shall have the meaning set forth in Section 1.3;
 
“EBITDA Adjustment Escrow Amount” means $1,750,000.
 
“EBITDA Adjustment Holdback Shares” means a number of shares of Parent Common
Stock equal to the quotient obtained by dividing $2,750,000 by the Reference
Price;
 
“EBITDA Adjustment Holdback Amount” means the product of (i) 0.50 multiplied by
(ii) the Aggregate Holdback Amount less the Tax Holdback Amount;
 
“EBITDA Adjustment Objection” shall have the meaning set forth in
Section 3.5(b);
 
“EBITDA Adjustment Objection Notice” shall have the meaning set forth in
Section 3.5(b);
 
“EBITDA Adjustment Withheld Amount” means the sum of the EBITDA Adjustment
Escrow Amount and the EBITDA Adjustment Holdback Amount;
 
“Effective Time” shall have the meaning set forth in Section 1.2;
 
“Environmental Law” means all federal, state, local and similar Laws of the
Republic of Honduras, rules and regulations (including common law) relating to
pollution, the environment (including, without limitation, ambient air, surface
water, groundwater, land surface or subsurface strata or rare, threatened or
endangered species and critical habitat) or protection of human health or safety
(including workplace health and safety), releases or threatened releases or
exposure to Hazardous Materials or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of Hazardous Materials in the Republic of Honduras;
 
“Equity Interests” means all issued and outstanding Company Partes Social and
Convertible Securities and any other equity securities or interests granting any
Person any ownership rights with respect the Company;
 
“Equityholder” has the meaning set forth in the Preamble hereto;
 
“Equityholders Distribution of Proceeds Agreement” means the Equityholders’
Representative and Distribution of Proceeds Agreement dated the date hereof by
and among the Equityholders and the Equityholders’ Representative setting forth,
among other things, the manner in which the Net Merger Consideration is to be
shared by and allocated among the Equityholders;
 
 
-vi-

--------------------------------------------------------------------------------

 
 
“Equityholders Allocable Percentage” means, expressed as a percentage, one minus
Parent Allocable Percentage;
 
“Equityholders’ Representative” means BGY II, LLC, a Delaware limited liability
company, in its capacity as such under this Agreement and the Equityholders
Distribution of Proceeds Agreement;
 
“ERISA” means the Employee Retirement Income and Security Act of 1974, as the
same may be amended from time to time, and the rules and regulations promulgated
thereunder;
 
“ERISA Affiliate” means any entity which is a member of (i) a controlled group
of corporations (as defined in Section 414(b) of the Code), (ii) a group of
trades or businesses under common control (as defined in Section 414(c) of the
Code), or (iii) an affiliated service group (as defined under Section 414(m) of
the Code or the regulations under Section 414(o) of the Code), any of which
includes or included the Company or any of its Affiliates;
 
“Escrow Account” shall have the meaning set forth in Section 3.3(d) hereof;
 
“Escrow Agent” means Wells Fargo National Association, in its capacity as escrow
agent under the Escrow Agreement;
 
“Escrow Agreement” shall have the meaning set forth in Section 3.3(d);
 
“Escrow Amount” shall have the meaning set forth in Section 3.3(d);
 
“Estimated Adjusted Net Merger Consideration” means (i) the Estimated Gross
Merger Consideration minus (ii) the amount of the Estimated Net Indebtedness
minus (iii) the amount of the Estimated Company Expenses;
 
“Estimated Closing Statement” shall have the meaning set forth in
Section 3.2(a);
 
“Estimated Company Expenses” shall have the meaning set forth in Section 3.2(a);
 
“Estimated Gross Merger Consideration” means (i) the Projected Value, minus (ii)
the Aged Trade Payables Contribution Amount plus (iii) the amount (if any) by
which Estimated Working Capital exceeds Target Working Capital, minus (iv) the
amount (if any) by which Target Working Capital exceeds Estimated Working
Capital; provided, however, that in the event such amount exceeds the Gross
Merger Consideration Cap, such amount shall be the Gross Merger Consideration
Cap;
 
 “Estimated Net Indebtedness” shall have the meaning set forth in
Section 3.2(b);
 
“Estimated Working Capital” shall have the meaning set forth in Section 3.2(b);
 
“Factoring Agreement” means the Contrato De Factoraje dated July 26, 2010
between the Company and with Banco Atlantida, S. A.;
 
 
-vii-

--------------------------------------------------------------------------------

 
 
“Final Adjusted Net Merger Consideration” shall have the meaning set forth in
Section 3.4(c)(i);
 
“Final Aggregate Value” shall have the meaning set forth in Section 3.5(c)(i);
 
“Financial Statements” means, collectively, the financial statements of the
Company for the fiscal years ended December 31, 2009 and December 31, 2010, as
audited by Ernst & Young, Honduras, which financial statements consist of a
balance sheet, income statement, statement of changes in equity, statement of
cash flows and notes thereto;
 
“GAAP” means generally accepted accounting principles as employed in the United
States consistently applied;
 
“Gross Merger Consideration” means the lower of (x) the Base Gross Merger
Consideration and (y) the Gross Merger Consideration Cap;
 
“Gross Merger Consideration Cap” means $23,000,000; provided that for purposes
of calculating the Gross Merger Consideration Cap, the value of any Parent
Common Stock viewed as Merger Consideration shall be the product obtained by
multiplying the number of shares of such Parent Common Stock by the Reference
Price;
 
“Hazardous Materials” means:  (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form, hexavalent chromium compounds, urea
formaldehyde foam insulation, chrome hydroxide and transformers or other
equipment that contain dielectric fluid containing polychlorinated biphenyls;
(b) any chemicals, materials or substances defined, included in the definition
of, or otherwise considered or alleged to be “hazardous substances”, “hazardous
wastes”, “hazardous materials”, “extremely hazardous wastes”, “restricted
hazardous wastes”, “toxic substances”, “toxic pollutants”, or words of similar
import; and (c) any other chemical, substance or waste, exposure to which is now
prohibited, limited or regulated under any Environmental Law in a jurisdiction
in which the Company operates or formerly operated or any jurisdiction which has
received such chemical, substance or waste from the Company;
 
“Indebtedness” means, as of any time, without duplication, the outstanding
principal amount of, accrued and unpaid interest on, and other payment
obligations (including any prepayment premiums or fees, breakage costs,
make-whole premiums or other similar fees or premiums or penalties payable as a
result of the consummation of the transactions contemplated by this Agreement)
arising under, any obligations of the Company consisting of (i) indebtedness for
borrowed money or indebtedness issued in substitution or exchange for borrowed
money or any obligations of the Company representing the deferred purchase price
of property or services, (ii) indebtedness evidenced by any note, bond,
debenture or other debt security, in each case, as of such date,
(iii) obligations in respect of any financial hedging arrangements or similar
agreements, (iv) all obligations of the Company under financing or capital
leases, including obligations created or arising under any conditional sale or
other title retention agreement, or incurred as financing, (v) all deferred
obligations of the Company to reimburse any bank or other Person in respect of
amounts paid or advances made under a letter of credit, surety bond, performance
bond or other instrument, (vi) all guarantees in respect of clauses (i) through
(v) and (vii) those obligations of the Company to the Buxbaum Affiliates
described on Schedule 5.10.  Notwithstanding the foregoing, “Indebtedness” shall
not include (v) the Aeropostale Note Facility, (w) any inter-company
indebtedness, (x) any obligations under operating leases, including any capital
leases, (y) any letters of credit or (z) deferred revenue;
 
 
-viii-

--------------------------------------------------------------------------------

 
 
“Indemnification Cap” shall have the meaning set forth in Section 11.5(b);
 
“Indemnification Claim” means a claim for indemnification under Article 11;
 
“Indemnitee” shall have the meaning set forth in Section 11.2 hereof;
 
“Indemnity Holdback Shares” means a number of shares of Parent Common Stock
equal to the quotient obtained by dividing $2,750,000 by the Reference Price
 
“Initial Adjusted Net Merger Consideration” means the lower of (x) (i) the
Projected Value, minus (ii) the Aged Trade Payables Contribution Amount plus
(iii) the amount (if any) by which the Closing Working Capital exceeds the
Target Working Capital, minus (iv) the amount (if any) by which the Target
Working Capital exceeds the Closing Working Capital, minus (v) the amount of the
Closing Net Indebtedness minus (vi) the amount of the Company Expenses and (y)
the Gross Merger Consideration Cap.
 
“Initial Adjustment” means the adjustment to the Net Merger Consideration
contemplated by Section 3.4.
 
“Initial Adjustment Escrow Amount” means an amount equal $1,750,000.
 
“Initial Adjustment Expiration Date” shall have the meaning set forth in
Section 3.4(b);
 
“Initial Adjustment Objection” shall have the meaning set forth in
Section 3.44(b);
 
“Initial Adjustment Objection Notice” shall have the meaning set forth in
Section 3.4(b);
 
 “Intellectual Property” shall have the meaning set forth in Section 5.14(a);
 
“knowledge of the Company” or “to the Company’s Knowledge” means all facts of
which (i) an executive officer or manager of the Company or (ii) any
Equityholder or in the case of YIH, its managing member, shall have actual
knowledge (after due inquiry);
 
“Last Balance Sheet” means the balance sheet of Company as of December 31, 2010
included in the Financial Statements;
 
“Law” means any code, directive, law (including common law), ordinance,
regulation, reporting or licensing requirement, rule, or statute applicable to a
Person or its assets, liabilities, or business, including those promulgated,
interpreted or enforced by any Regulatory Authority;
 
“Leased Real Property” shall have the meaning set forth in Section 5.12(a);
 
“Lien” means any mortgage, pledge, restriction, right of way, title retention,
security interest or other security arrangement, encumbrance, hypothecation,
claim, liability, lien (statutory or other), conditional sale agreement, or any
adverse right or interest, charge, claim of any nature whatsoever;
 
 
-ix-

--------------------------------------------------------------------------------

 
 
“Losses” means, collectively, any claims, Liabilities, obligations, losses,
damages, deficiencies, assessments, encumbrances, judgments, settlement
payments, awards, penalties, impositions, assessments, fines, interest, charges,
costs and expenses (including, without limitation, reasonable attorneys’ fees
and costs and expenses incurred in investigating, preparing, defending against,
settling or prosecuting any litigation, claim, action, suit, or other Proceeding
or demand); provided, however, (i) in no event will “Losses” include any lost
profits, consequential, exemplary, special or punitive damages (except for any
such damages actually payable by an Indemnitee with respect to a third-party
claim), (ii) in the event that the loss, claim or other Liability that gave rise
to the right to receive indemnification is covered by insurance maintained by or
for the benefit of the Indemnitee, the amount of any “Losses” shall be reduced
by the amount of any such cash proceeds actually received by the
Indemnitee  under such insurance policies (net of any costs incurred to obtain
such payments and all adjustments to premiums associated therewith), (iii) in
the event that the Indemnitee actually recovers any cash proceeds from any other
third party as a result of the loss, claim or other liability that gave rise to
the right to receive indemnification, any “Losses” shall be reduced by the
amount of such recovery (net of any costs incurred to obtain such recoveries),
(iv) in the event that amounts were taken into account in the calculations of
Closing Work Capital and such amounts related to the subject matter of the
Losses and were in favor of the Indemnified Party, the amount of any “Losses”
shall be reduced by such amount, and (v) in the event that the Loss results in a
Tax benefit or Tax loss to the Indemnitee, then the amount of Losses will take
into account (i.e. be reduced by) the amount of any such Tax benefit or Tax
loss, but only to the extent actually realized by the Indemnitee in the year in
which the Loss was incurred;
 
“Material Contracts” shall have the meaning set forth in Section 5.17(a);
 
“Material Customers” shall have the meaning set forth in Section 5.18(a);
 
“Material Suppliers” shall have the meaning set forth in Section 5.18(c);
 
“Merger Consideration Deficiency Amount” shall have the meaning set forth in
Section 3.4(c)(ii);
 
“Merger Consideration Deficiency Payment Amount” shall have the meaning set
forth in Section 3.4(c)(ii)(1);
 
“Merger Consideration Excess Amount” shall have the meaning set forth in
Section 3.4(c)(i);
 
“Negotiation Period” shall have the meaning set forth in Section 11.3(b) hereof;
 
“Net Merger Consideration” means (i) the Gross Merger Consideration minus (ii)
the amount of Closing Net Indebtedness minus (iii) the amount of the Closing
Company Expenses;
 
 
-x-

--------------------------------------------------------------------------------

 
 
“Net Working Capital” means, as of the time of determination, (i) an amount
equal to the aggregate value of the current assets of the Company (excluding the
O’Quinn Assets, but including current assets of the Company acquired with the
proceeds of or resulting from the Aeropostale Note) less (ii) the aggregate
value of the current liabilities of the Company (excluding the Aged Trade
Payables to be paid with the Aged Trade Payables Contribution Amount, but
including the Aeropostale Note) less (iii) Cash and Cash Equivalents, in each
case, determined on a consolidated basis without duplication as of the
Adjustment Time calculated in accordance with GAAP; provided, however, for
purpose of determining Net Working Capital, (x) current liabilities shall not
include any Closing Indebtedness of the Company (including the current portion
of the Company’s long-term Indebtedness) and (y) current liabilities shall not
include any of the Company Expenses, whether or not such Company Expenses would
be part of the accrued expenses and other accrued payables;
 
“New Stream” means New Stream Commercial Finance, LLC;
 
“Non-Competition Agreements” means the Non-Competition Agreement between Parent
and Paul Buxbaum and the Non-Competition Agreement between Parent and David
Gren.
 
“Notice Period” shall have the meaning set forth in Section 11.4(a);
 
“O’Quinn” means O’Quinn, Inc.
 
“O’Quinn Assets” means, as of the Adjustment Time, all assets of the Company
directly relating to O’Quinn, including, without limitation, inventory,
receivables and loans and/or advances made by the Company to O’Quinn;
 
“Open Claim” means an indemnification claim by Parent under Article 11 that has
not be resolved in accordance therewith, the amount of which, for purposes of
Section 11.7, shall be Parent’s reasonable and good faith estimation of the
potential Loss relating thereto;
 
“One-Year Tax Holdback Shares” means the number of Tax Holdback Shares equal the
product of (i) the Tax Holdback Shares multiplied by (ii) 0.25.
 
“Order” means any decree, injunction, judgment, order, ruling, writ,
quasi-judicial decision or award or administrative decision or award of any
federal, state, local, foreign or other court, arbitrator, mediator, tribunal,
administrative agency or Regulatory Authority to which any Person is a party or
that is or may be binding on any Person or its securities, assets or business;
 
“Organizational Documents” of a Person means (i) the articles of incorporation,
certificate of incorporation, certificate of formation or similar document(s)
filed with a Regulatory Authority which filing forms or organizes such Person;
and (ii) the by-laws, limited liability company operating agreement, partnership
agreement, trust agreement or similar document(s), whether or not filed with a
Regulatory Authority, which organize and/or govern the internal affairs of such
Person;
 
“Parent” shall have the meaning set forth in the Preamble hereto;
 
“Parent Allocable Percentage” means, with respect to an Aggregate Value
Deficiency Amount, the percentage obtained by dividing the Aggregate Value
Deficiency Amount, if any, by the EBITDA Adjustment Withheld Amount;
 
 
-xi-

--------------------------------------------------------------------------------

 
 
“Parent Common Stock” means the common stock, par value $0.10, of Parent;
 
“Parent Fundamental Representations” means, collectively, the representations
and warranties contained in Section 6.1 (Organization), Section 6.2
(Authorization and Validity of Agreement), Section 6.3 (No Conflict or
Violation), Section 6.6 (Capitalization of Merger Sub), Section 6.7
(Capitalization of Parent; Parent Common Stock) and Section 6.14 (No Finder);
 
“Parent Material Adverse Effect” or “Parent Material Adverse Change” means any
event, circumstance, change, occurrence or effect that, either individually or
in the aggregate, has, or is reasonably likely to have, a material and adverse
effect upon the assets, liabilities, financial condition or operating results of
Parent and its subsidiaries taken as a whole; provided, however, that any
adverse change, event, development or effect arising from or relating to any of
the following shall not be deemed to constitute and shall not be taken into
account in determining whether there has been, a Parent Material Adverse Effect:
(i) conditions affecting the U.S. economy or the global economy, in each case,
as a whole, or the industry in which Parent operates; (ii) national or
international political or social conditions, including the engagement by the
United States in hostilities, whether or not pursuant to the declaration of a
national emergency or war, or the occurrence of any military or terrorist attack
upon the United States, or any of its territories, possessions, or diplomatic or
consular offices or upon any military installation, equipment or personnel of
the United States; (iii) changes in financial, banking, or securities markets
(including any disruption thereof); (iv) changes in GAAP; (v) changes in Law;
(vi) the taking of any action contemplated by this Agreement or any of the
Transaction Documents; (vii) any “act of God,” including, but not limited to
natural disasters and earthquakes; (viii) changes resulting from the public
announcement of the execution of this Agreement or any of the transactions
contemplated hereby or (ix) sales of the assets relating to the women’s
businesses of Parent and its subsidiaries on or about May 5, 2011; provided
further that such conditions in clauses (i) and (ii) shall be taken into account
to the extent they have adversely affected the Company disproportionately as
compared to their effect on other comparable companies in the same industry
sector as the Company
 
“Parties” shall have the meaning set forth in the Preamble hereto;
 
“Permits” means any Orders, licenses, permits, franchises, authorizations,
registrations, certifications, exemptions, classifications, declarations,
filings and other approvals of; from or with any Regulatory Authority issued or
granted to a Person;
 
“Permitted Encumbrance” means: (i) statutory Liens for current Taxes,
assessments, fees and other charges by Regulatory Authorities that are not due
and payable as of the Closing Date (provided a reserve for such charges is
provided in accordance with GAAP in the Financial Statements), (ii) all defects,
exceptions, restrictions, easements, rights of way and encumbrances other than
monetary liens affecting or relating to any of the Leased Real Property;
provided, however, that none of the foregoing described in clause (ii) will
individually or in the aggregate materially impair the continued use and
operation of the Leased Real Property; and (iii) mechanics’, carriers’,
workers’, and repairers’ Liens arising or incurred in the ordinary course of
business if the underlying obligations are not delinquent and are not,
individually or in the aggregate, material to the business, operations and
financial condition of the Company’s property so encumbered and that are not
resulting from a breach, default or violation by the Company of any Material
Contract or Law;
 
 
-xii-

--------------------------------------------------------------------------------

 
 
“Person” means and include any individual, corporation, limited liability
company, partnership, joint venture, association, joint-stock company, trust,
any other unincorporated organization or Regulatory Authority;
 
“Proceeding” shall have the meaning set forth in Section 11.2;
 
“Projected Value” means $23,000,000;
 
“Reallocation Amount” shall  have the meaning set forth in Section 3.3(h);
 
“Real Property Leases” means all leases, licenses, permits, subleases, and
occupancy agreements, together with any amendments thereto, with respect to
(i) all real property leased or licensed for occupancy by the Company or any
subsidiary of the Company (whether as a lessor or lessee and including those in
the names of nominees or other entities) and (ii) all real property leased or
subleased by the Company or any subsidiary of the Company, as lessor or
sublessor, to third parties;
 
“Reference Price” means the weighted average price per share of Parent Common
Stock as traded on the Pink Sheets under the symbol “HAMP.PK” during the 90-day
period ending on the trading day immediately prior to Closing, provided,
however, that in the event that such price per share is less than $3.50, such
Reference Price shall be $3.50, and in the event that such price per share is
greater than $4.00, such Reference Price shall be $4.00;
 
“Regulatory Authority” means any federal, state, county, local, foreign or other
governmental, public or regulatory agencies, authorities (including
self-regulatory authorities), instrumentalities, commissions, boards or bodies
having jurisdiction over the Parties;
 
“Releases” shall have the meaning set forth in Section 10.2(k);
 
“Remaining EBITDA Adjustment Objection” shall have the meaning set forth in
Section 3.5(b);
 
“Remaining Initial Adjustment Objection” shall have the meaning set forth in
Section 3.4(b);
 
“SEC” means the U.S. Securities and Exchange Commission, or any successor
Governmental Entity;
 
“SEC Reports” means, collectively, (i) all Annual Reports on Form 10-K, and any
amendments or supplements thereto, filed or required to be filed by, or on
behalf of, Parent with the SEC since January 1, 2010; (ii) all Quarterly Reports
on Form 10-Q, and any amendments or supplements thereto, filed or required to be
filed by, or on behalf of, Parent with the SEC since January 1, 2010; (iii) all
Current Reports on Form 8-K, and any amendments or supplements thereto, filed or
required to be filed by, or on behalf of, Parent with the SEC since January 1,
2010; (iv) all registration statements, and any amendments or supplements
thereto, filed or required to be filed by, or on behalf of, Parent with the SEC
since January 1, 2010; (v) any deregistration notice, and any amendments or
supplements thereto, filed or to be filed by, or on behalf of, Parent with the
SEC; and (vi) any other information, reports, forms, applications and other
documents and any amendments or supplements thereto, filed or required to be
filed by, or on behalf of, Parent with the SEC since January 1, 2010;
 
 
-xiii-

--------------------------------------------------------------------------------

 
 
“Securities Act” means the Securities Act of 1933, as amended;
 
“Stockholder Rights Agreement” shall have the meaning set forth in the Preamble
hereto;
 
“Stockholder Rights Plan” means that certain Rights Agreement, dated as of
August 13, 2008, between Parent and Mellon Investor Services LLC, as rights
agent;
 
“Surviving Corporation” shall have the meaning set forth in Section 1.1;
 
“Target Working Capital” means $2,000,000;
 
“Tax” or “Taxes” means all federal, state, local or foreign taxes, including,
but not limited to, income, gross income, gross receipts, capital, production,
excise, employment, sales, use, transfer, transfer gain, ad valorem, premium,
profits, license, capital stock, franchise, severance, stamp, withholding,
Social Security, employment, unemployment, disability, worker’s compensation,
payroll, utility, windfall profit, custom duties, personal property, real
property, rent, environmental, registration, alternative or add-on minimum,
estimated and other taxes, governmental fees or like charges of any kind
whatsoever, including any interest, penalties or additions thereto whether
disputed or not;
 
“Tax Holdback Amount” means $1,000,000.
 
“Tax Holdback Shares” means a number of shares of Parent Common Stock equal to
equal to the quotient obtained by dividing the Tax Holdback Amount by the
Reference Price;
 
“Tax Returns” means any return, report, information return or other document
(including any related or supporting information) filed or required to be filed
by or on behalf of the Company with any governmental body in connection with the
determination, assessment, collection or administration of any Taxes;
 
“Third-Party Claim” means any Proceeding instituted against the Indemnitee
which, if prosecuted successfully, would be a matter for which the Indemnitee is
entitled to indemnification under this Agreement;
 
“Transaction Documents” means this Agreement, the schedules hereto, the
Stockholder Rights Agreement, the Voting Agreement, the Escrow Agreement, the
Non-Competition Agreements, the Releases and all other agreements, instruments,
certificates and other documents to be entered into or delivered by any party in
connection with the transactions contemplated to be consummated pursuant to any
of the foregoing;
 
“Transaction Expenses” shall have the meaning set forth in Section 13.3;
 
 
-xiv-

--------------------------------------------------------------------------------

 
 
“Transmittal Documents” means all instruments evidencing the ownership of, and
all instruments necessary for the transfer of, the Equity Interests necessary
for the consummation of the transactions contemplated in connection with the
Laws of the Republic of Honduras;
 
“Two-Year Tax Holdback Shares” means the number of Tax Holdback Shares equal the
product of (i) the Tax Holdback Shares multiplied by (ii) 0.50.
 
“Unaffiliated Debtholder” means Banco Atlantida, S.A.;
 
“Unclaimed Holdback” shall mean the Aggregate Holdback Shares then remaining
minus the aggregate amount of Aggregate Holdback Shares representing the then
existing Claim Reserves for Open Claims (such Aggregate Holdback Shares valued
at the Reference Price).
 
“Unreleased Amount” shall have the meaning set forth in Section 11.7(c).
 
“USD,” “$’, “U.S. dollars” or “Dollars” means the lawful currency of the United
States;
 
“Voting Agreement” shall have the meaning set forth in the Preamble hereto;
 
“Warrant” means that certain Warrant Agreement, dated July 26, 2010, by and
between the Company and the Warrant Holder;
 
“Warrant Holder” means YIH; and
 
“YIH” means YIH III, LLC, a limited liability company formed under the laws of
the State of Delaware.
 
 
-xv-

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
VOTING AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
STOCKHOLDER RIGHTS AGREEMENT
 
 